Exhibit 10.1
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (“Agreement”) is made and entered into this
31st day of August, 2007, by and between Prime Natural Resources, Inc., a Texas
corporation, (“Seller”), and ICF Energy Corporation, a Texas corporation
(“Purchaser”) (sometimes herein Seller and Purchaser are collectively called the
“Parties” and individually called a “Party”).
 
RECITALS
 
Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, certain oil and gas properties and related assets on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements contained herein, Seller and Purchaser hereby agree as
follows:
 
ARTICLE 1
PURCHASE AND SALE
 
1.1 Purchase and Sale of Assets. On the Closing Date (as defined below), but
effective as of 7 a.m. Central Standard Time on the 1st day of July, 2007 (the
“Effective Time”), subject to the terms and conditions of this Agreement, Seller
agrees to sell, transfer, convey and deliver to Purchaser, and Purchaser agrees
to purchase and pay for, the following assets:
 
(a) The oil, gas and mineral leases and other mineral rights and interests
described in Exhibit A-l, together with all of Seller’s rights and interests in
respect of any pooled, communitized or unitized acreage of which any such
interest described in this Section 1.1(a) is a part and Seller has the right to
transfer (collectively, the “Leasehold Interests”);
 
(b) All of Seller’s right, title, and interest in and to all of the immovable,
movable and mixed property of Seller, or in which Seller owns an interest, that
is attributable or allocable to the Leasehold Interests and used or held for use
in connection with the exploration, development, operation or maintenance of any
of the Leasehold Interests or the production, treatment, measurement, storage,
gathering, transportation or marketing of oil, gas or other hydrocarbons
attributable to the Leasehold Interests (or the interests of others therein),
including, without limitation: (i) all wells, platforms, equipment and
facilities that, as of the Effective Time were used or held for use in
connection with the exploration, development, operation or maintenance of any
Leasehold Interests or the production, treatment, measurement, storage,
gathering, transportation or marketing of oil, gas or other hydrocarbons
attributable to the Leasehold Interests, including, without limitation, the
wells described in Exhibit A-2, any other wells (including saltwater disposal
wells), well equipment, casing, tanks, gas separation and field processing
units, portable and permanent well test equipment, buildings, tubing, pumps,
motors, fixtures, machinery, materials, supplies, inventories, telephone and
communication equipment, computing equipment and other equipment, pipelines,
gathering systems, power lines, telephone and telegraph lines, roads, vehicles,
gas processing plants and other property used in the operation thereof; (ii) all
oil and gas and other hydrocarbon volumes produced on or after the Effective
Time; and (iii) all other rights, privileges, benefits, powers, tenements,
hereditaments and appurtenances conferred upon Seller or the owner and holder of
the Leasehold Interests, including, without limitation, all rights, privileges,
benefits and powers of Seller with respect to the use and occupation of the
surface of, and subsurface depths under, the land covered by each Leasehold
Interest, which may be necessary, convenient or incidental to the possession and
enjoyment of such Leasehold Interest (collectively, the “Related Property”);
 

--------------------------------------------------------------------------------


 
(c) All of Seller’s right, title, and interest in and to all original files,
records, data, information and documentation of Seller (or if originals are not
available, copies of such items) pertaining to or evidencing Seller’s use,
ownership or operation of any of the assets, or the maintenance or operation
thereof, or to any units in which any of the Leasehold Interests may be included
or to the producing, treating, measuring, processing, storing, gathering,
transporting or marketing of oil and gas and other hydrocarbons attributable to
the Leasehold Interests or such units and water, brine or other minerals and
products produced in association therewith, including, without limitation, lease
files, land files, well files, production sales agreement files, division order
files, title opinions and abstracts, legal records (excluding any records or
information the disclosure of which would result in the waiver of an
attorney-client privilege or the breach of any confidentiality obligations for
which no waiver has been granted), tax records, financial and accounting
records, governmental, tribal and regulatory filings and permits, licenses,
environmental records, geological and geophysical data, seismic records,
production reports, maps, and computer software (collectively, the “Records,”
but further excluding therefrom the transfer of any of the foregoing that would
violate any applicable contractual restrictions); and
 
(d) All rights of Seller in and to those instruments and agreements listed on
Exhibits A-l and A-3 hereto, the other instruments and agreements under which
Seller’s interests in the Leasehold Interests arise, and all other agreements
and contractual rights, easements, rights-of-way, servitudes, and other rights,
privileges, and benefits to the extent relating to any asset described in
clauses (a) through (c) above, including, without limitation, all rights of
Seller in, to and under or derived from all production sales contracts,
operating agreements, pooling, unitization or communitization agreements,
purchase, exchange or processing agreements, production handling agreements,
surface leases, easements or rights-of-way, farmout or farmin agreements, dry
hole or bottom hole contribution agreements, seismic agreements, options, orders
and all other contracts, agreements and instruments relating to the exploration
for, or the development, production, storage, gathering, treatment,
transportation, processing, or sale or disposal of oil, gas, other hydrocarbons,
other minerals, water, brine or other substances from any Leasehold Interest or
any units of which they are a part (collectively, the “Rights”).
 
The Leasehold Interests, the Related Property, the Records, and the Rights are
herein collectively called the “Assets.”
 

--------------------------------------------------------------------------------


 
ARTICLE 2
PURCHASE PRICE
 
2.1 Purchase Price; Method of Payment. The amount payable by Purchaser to Seller
for the Assets shall be an aggregate amount equal to the Purchase Price (as
defined below), plus or minus, as applicable, the adjustments made in accordance
with Section 2.2.
 
(a) The “Purchase Price” for the Assets shall be THREE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($3,500,000) to be paid at Closing, as follows: (i)
TWO MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($2,800,000) in cash; and
(ii) SEVEN HUNDRED THOUSAND AND NO/100 DOLLARS ($700,000) in the common stock of
True North Energy Corporation, parent of Purchaser (the “Parent”), subject to
Section 2.1(c) of this Agreement.
 
(b) All cash amounts required under this Article 2 to be paid by any Party
hereto to another Party hereto shall be made by wire transfer of immediately
available funds to an account designated by the payee thereof, which designation
shall be made not later than two (2) Business Days prior to the date such
payment is due (as used herein, the term “Business Day” shall means any day that
is not a Saturday, Sunday or other day on which commercial banks in Houston,
Texas are authorized or required by law to remain closed).
 
(c) All amounts required under this Article 2 to be paid to Seller by Purchaser
in the form of shares of common stock of the Parent shall be paid by delivery on
the Closing Date by the Parent of one or more stock certificates representing
the number of shares derived by dividing SEVEN HUNDRED THOUSAND AND NO/100
DOLLARS ($700,000) by the average closing trading price of the common stock of
the Parent for the ten (10) trading days immediately preceding the day on which
this Agreement is executed. Seller shall be granted “piggyback” rights pursuant
to which Seller may request that the Parent include the common stock
consideration provided as part of the Purchase Price in any registration
statement filed with the Securities and Exchange Commission to register other
common stock of the Parent (other than a registration on Form S-4 or S-8, or any
successor or other forms promulgated for similar purposes). For purpose of
clarification, the common stock portion of the Purchase Price shall not be
subject to any adjustments provided in Section 2.2. 
 
2.2 Adjustments to Purchase Price. The cash portion of the Purchase Price for
the Assets shall be adjusted as follows (the resulting amount, together with the
common stock portion of the Purchase Price, being herein referred to as the
“Adjusted Purchase Price”):
 
(a) The Purchase Price shall be increased by an amount equal to the sum of the
following amounts (determined without duplication):
 
(i) the amount of all costs and expenses paid by Seller that are attributable to
the ownership, maintenance, development, production or operation of the Assets
during the period between the Effective Time and the Closing Date; and
 

--------------------------------------------------------------------------------


 
(ii) all reasonable prepaid costs and expenses attributable to the Assets that
were actually paid by Seller prior to the Effective Time and which are
attributable to the period of time from and after the Effective Time; 
 
provided, however, that the following shall be excluded from the amounts
referred to in this Section 2.2(a): (1) general corporate overhead and
administrative expenses of Seller (but not the overhead charges paid by Seller
to any third party operator of any of the Leasehold Interests operated by such
third party operator, or the overhead charges allocated by Seller for any of the
Leasehold Interests operated by Seller), (2) franchise and income taxes,
Property Taxes and other taxes covered by Sections 2.2(d), 12.1 and 12.3, (3)
interest on funds borrowed by Seller not related to the ownership, maintenance,
development, production or operation of the Assets and attributable to any
period of time prior to the Effective Time, (4) capital expenditures or
operating expenses attributable to the period of time prior to the Effective
Time, (5) that portion of payments to Affiliates of Seller for services or
properties that exceeds the amount that would reasonably have been charged to
Seller in an arm’s-length transaction with a third party that was not an
Affiliate of Seller, (6) delay rentals, bonuses or shut-in royalties due prior
to the Effective Time, (7) expenses and expenditures incurred in violation of
the terms of this Agreement, (8) insurance premiums or the allocated cost of
insurance covering risks associated with the Assets, other than any such costs
that are included as direct charges under joint interest billings received by
Seller from third party operators of any of the Leasehold Interests, (9) costs
and expenses with respect to the negotiation and consummation of this Agreement
and the transactions contemplated hereby, and (10) costs and expenses for which
Seller is liable pursuant to the indemnification provisions set forth in
Section 10.3(c) hereof. As used in this Agreement, the term “Affiliate” shall
mean, with respect to any person, any other person that, directly or indirectly,
controls, is controlled by or is under common control with such first person. As
used in the definition of “Affiliate,” the term “person” shall mean any natural
person, partnership, joint venture, limited partnership, corporation, limited
liability partnership, limited liability company, trust, estate, association or
other entity.
 
(b) The Purchase Price shall be decreased by an amount equal to the sum of the
following amounts (determined without duplication):
 
(i) the amount of all proceeds received by Seller that are attributable to the
ownership, maintenance, development, production or operation of the Assets after
the Effective Time, it being agreed that such amount shall not include proceeds
from any sale subsequent to the Effective Time of merchantable hydrocarbons in
storage above the pipeline connection at the Effective Time; and
 
(ii) the aggregate amount of all suspended funds described in Exhibit 3.14, as
may be increased or decreased by Seller prior to Closing in accordance with
Seller’s accounting practice consistently applied (the “Suspended Funds”). 
 

--------------------------------------------------------------------------------


(c) The Purchase Price shall also be adjusted by an amount equal to any net gas
imbalance (including production, sales, processing and transportation
imbalances) existing as of the Effective Time with respect to the Leasehold
Interests, valuing the quantities of imbalance gas at $3.00 per MMBtu. If Seller
is in a net overproduced production position as of the Effective Time, the
Purchase Price shall be reduced by such amount; and if Seller is in a net
underproduced position as of the Effective Time, the Purchase Price shall be
increased by such amount. Notwithstanding the preceding, the Parties agree that
the $3.00 per MMBtu amount is to be used solely for the purpose of purchase
price adjustments for any net gas imbalance and is not intended to limit or
stipulate the amount that may be otherwise sought or collected by Purchaser or
Seller on the basis of any breach of representations and warranties and/or
pursuant to any indemnities under this Agreement.
 
(d) In addition to the adjustments specified in Sections 2.2(a)-(c) above, the
Purchase Price shall be further adjusted by an amount equal to the estimated net
liability of Purchaser to Seller, or Seller to Purchaser, as applicable, in
respect of Property Taxes and other taxes pursuant to Sections 12.1 and 12.3.
 
2.3 Payment and Calculation of Adjusted Purchase Price; Payment at Closing.
 
(a) At least three (3) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Purchaser the statement attached as Exhibit 2.3(a)
identifying the adjustments specified in Sections 2.2(a) - 2.2(d) up to then
(together with such backup or supporting information as may be necessary to
permit Purchaser to understand how Seller determined the adjustments contained
therein, the “Settlement Statement”).
 
(b) On the Closing Date, Seller shall deliver to Purchaser any adjustments to
the Settlement Statement (together with such backup or supporting information as
may be necessary to permit Purchaser to understand how Seller determined the
adjustments contained therein) in the form of Exhibit 2.3(a) identifying the
adjustments specified in Sections 2.2(a) - 2.2(d) from the date of the
Settlement Statement to the Closing Date. The Settlement Statement, together
with the adjustments provided in this Section 2.3(b), shall evidence the
Adjusted Purchase Price.
 
(c) At Closing, Purchaser shall pay to Seller the Adjusted Purchase Price
determined as set forth in Section 2.3(b).
 
2.4 Allocation of Purchase Price. Seller and Purchaser agree that the Purchase
Price for the Assets sold hereunder for federal and state income tax purposes
only shall be allocated as follows: (i) TWO MILLION TWO HUNDRED THOUSAND AND
NO/100 DOLLARS ($2,200,000) for Devon Fee Gas Unit; and (ii) ONE MILLION THREE
HUNDRED THOUSAND AND NO/100 DOLLARS ($1,300,000) for O’Leary Unit No.1, both as
described in Exhibit A-1. The Parties further agree that, in the event of any
adjustment to the Purchase Price as provided in Section 2.2, the Adjusted
Purchase Price shall be allocated for federal and state income tax purposes only
as: (i) the Adjusted Purchase Price multiplied by 22/35 for Devon Fee Gas Unit;
and (ii) the Adjusted Purchase Price multiplied by 13/35 for O’Leary Unit No.1.
The Parties agree not to take a federal or state income tax reporting position
inconsistent with such allocation.
 

--------------------------------------------------------------------------------


 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser that, to Seller’s knowledge, the
statements contained in this Article 3 are complete and correct as of the date
of this Agreement and as of Closing, except as set forth in any exhibits
referenced in this Article 3:
 
3.1 Existence. Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Texas and is duly qualified to
carry on its business in the jurisdiction where the Assets are located.
 
3.2 Power.  Seller has the corporate power and authority to enter into this
Agreement and perform this Agreement and the transactions contemplated hereby.
The execution, delivery and performance of this Agreement by Seller, and the
consummation of the transactions contemplated hereby, will not: (a) violate or
conflict with any provision of the articles of incorporation, other
organizational documents, or bylaws of Seller; (b) violate or conflict with any
material agreement or instrument to which Seller is a party or by which Seller
or any of the Leasehold Interests are bound; (c) violate or conflict with any
judgment, order, ruling, or decree applicable to Seller as a party in interest;
(d) violate or conflict with any law, rule or regulation applicable to Seller;
or (e) result in the creation or imposition of any lien, charge or other
encumbrance upon the Assets that is not discharged at Closing.
 
3.3 Authorization. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby have been duly and validly authorized by
all requisite corporate action on the part of Seller. This Agreement has been
duly executed and delivered on behalf of Seller, and at Closing all documents
and instruments required hereunder to be executed and delivered by Seller shall
have been duly executed and delivered. This Agreement does, and such documents
and instruments shall, constitute legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their terms, subject, however, to
the effect of bankruptcy, insolvency, reorganization, moratorium and similar
laws from time to time in effect relating to the rights and remedies of
creditors, as well as to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law) and the
power of a court to deny enforcement of remedies generally based upon public
policy.
 
3.4 Brokers. Seller has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement that will be the responsibility of Purchaser; and any such
obligation or liability that might exist shall be the sole obligation of Seller.
 
3.5 Foreign Person. Seller is not a “foreign person” within the meaning of the
Internal Revenue Code of 1986, as amended, (hereinafter called the “Code”),
Section 1445 and 7701 (i.e., Seller is not a nonresident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate as those terms
are defined in the Code and any regulations promulgated thereunder).
 

--------------------------------------------------------------------------------


 
3.6 Defensible Title. Seller has Defensible Title to all Leasehold Interests. As
used herein, the term “Defensible Title” shall mean, in the case of the
Leasehold Interests listed on Exhibit A-1, such right, title and interest that,
except for Permitted Encumbrances (as defined below): (i) entitles Seller to
receive, from its record title ownership in such Leasehold Interests, not less
than the interest set forth in Exhibit A-2 as the “Net Revenue Interest” or
“NRI” with respect to all of the oil, gas, and hydrocarbon minerals produced,
saved and marketed from each unit or well, as the case may be, identified on
Exhibit A-2, without reduction, suspension or termination throughout the
productive life of such Leasehold Interests, except as expressly noted on
Exhibit A-2; (ii) obligates Seller to bear no more than the percentage set forth
in Exhibit A-2 as the “Working Interest” or “WI” with respect to all of the
costs and expenses relating to the operations on and the maintenance and
development of each unit or well, as the case may be, identified on Exhibit A-2,
without increase throughout the productive life of such Leasehold Interests,
except as expressly noted on Exhibit A-2; and (iii) is free and clear of all
material liens, mortgages, pledges, claims, charges, options, calls on
production, preferential purchase rights, requirements for consent to assignment
which would apply to the transactions contemplated hereby and other encumbrances
and title defects.
 
3.7 Litigation. Except as set forth in Exhibit 3.7:
 
(a) there is no suit, action, investigation, hearing, or other proceeding
pending or threatened against Seller or otherwise involving the Assets (except
for suits, actions, investigations, hearings or proceedings relating to the oil
and gas industry generally to which Seller is not a named party), that could
reasonably be expected to adversely affect any of the Assets, including, without
limitation, Seller’s title thereto, the value thereof, operations thereon, or
the marketing of production therefrom;
 
(b) there is no suit, action, investigation, hearing, or other proceeding
pending or threatened against Seller that could reasonably be expected to
adversely affect the ability of Seller to perform its obligations under this
Agreement or that could reasonably be expected to prevent, delay or hinder the
consummation of the transactions contemplated hereby; and
 
(c) Seller has not received any notice that it has been charged with any
violation of, or threatened with a charge of a violation of, any Legal
Requirement (as defined below), which violation might reasonably be expected to
adversely affect any of the Assets, and no third party has been charged with any
violation of any Legal Requirement which violation might reasonably be expected
to materially adversely affect the Assets.
 
As used in this Agreement, “Legal Requirement” shall mean any law, statute,
ordinance, decree, requirement, order, judgment, rule or regulation of,
including the terms of any license, permit or authorization issued by, any
Governmental Authority. For purposes of this Agreement, the term “Governmental
Authority” shall include the United States, any state, county, city, tribal,
political subdivision, agency, department, commission, board, bureau or
instrumentality in which the Assets are located or which exercises jurisdiction
over any of the Assets or the Parties.
 

--------------------------------------------------------------------------------


 
3.8 Basic Documents. The documents and instruments creating or giving rise to
the Leasehold Interests and all agreements, contracts, easements, rights-of-way
and other surface use rights, and all governmental and tribal licenses, permits,
approvals and other authorizations necessary to own, maintain and operate the
Assets in compliance with applicable laws and in the manner in which they have
historically been owned, maintained and operated (all such documents and
instruments being herein referred to as the “Basic Documents”), are in full
force and effect and no breach or default exists thereunder, except where the
breach or default would not have a material adverse effect upon the value of the
Assets. Except as set forth on Exhibit 3.8, the Basic Documents: (a) do not
subject all or any portion of the Assets to any tax partnership or to any
obligation requiring a partnership income tax return to be filed under the
application of Subchapter K of Chapter 1 of Subtitle A of the Code, or any
similar state statute, and Seller has complied with all conditions necessary to
maintain a valid election to be excluded from said Subchapter K; and (b) if
assumed by Purchaser at Closing, would not subject Purchaser to any area of
mutual interest, non-competition or similar provision restricting Purchaser from
independently conducting operations in any geographic area, except where such
subjection to any tax partnership or restriction on Purchaser’s independent
operation would not have a material adverse effect upon the value of the Assets.
Except as set forth in Exhibit 3.8, neither Seller nor any other party to the
Basic Documents: (i) is in breach or default, or with the lapse of time or the
giving of notice, or both, would be in breach or default, with respect to any of
its obligations thereunder; or (ii) has given or threatened to give notice of
any default under, has made or threatened inquiry into any possible default
under, or begun or threatened action to alter, terminate, rescind or procure a
judicial reformation of, any Basic Document or any provision thereof, except
where such breach or default or judicial reformation would not have a material
adverse effect upon the value of the Assets. There are no material amounts
claimed to be due to Seller in respect of the Assets that are being held in
suspense because of a dispute as to title to such Assets or for any other
reason, and Seller is currently being paid its Net Revenue Interest specified on
Exhibit A-2 for each unit or well listed thereon without indemnity or guarantee
other than those customarily found in division orders and other similar
agreements and documents. The representations and warranties contained in this
Section 3.8 shall not be construed to be representations and warranties with
respect to the accuracy of any estimates, forecasts or conclusions contained in
any document, any such representations and warranties being expressly denied and
disclaimed.
 
3.9 Compliance with Laws. Except as set forth in Exhibit 3.9 and except where
the failure to comply or conform would not have a material adverse effect upon
the value of the Assets, all Seller’s or third-party operators’ operations
(including, without limitation, the exploration and development of all leases,
the drilling, completion and production of all wells thereon, and the marketing
of all production therefrom) relating to the Leasehold Interests have been
conducted in compliance with, and all items of tangible personal property and
fixtures constituting part of the Assets conform with, all Legal Requirements,
including, but not limited to, any Environmental Laws (as defined below).
 
3.10 Governmental Licenses. Except as set forth in Exhibit 3.10, Seller has
obtained all material permits, licenses and other authorizations required by any
Governmental Authority to own and operate the Assets; all such authorizations
are in full force and effect; and no material violations exist thereunder. No
proceeding is pending or threatened relating to the challenging, revocation or
limitation of any such permit, license or other authorization, except where such
challenging, revocation or limitation would not have a material adverse effect
on the value of the Assets.
 

--------------------------------------------------------------------------------


 
3.11 Lease Obligations. Except as set forth in Exhibit 3.11: (a) with respect to
the oil, gas and other mineral leases included on Exhibit A-1, there are no
royalty provisions (other than those allowing a lessor the right to take in kind
and other than royalties due to governmental entities) requiring the payment of
royalty on any basis other than proceeds actually received by the lessee; (b)
there are no Leasehold Interests which are subject to a fixed term of duration;
and (c) there are no unfulfilled drilling obligations affecting the Leasehold
Interests, other than provisions requiring optional drilling as a condition of
maintaining or earning all or a portion of a lease, and all royalties, rentals
and other payments due in respect of the Leasehold Interests ending on the
Closing Date have been or will be by Closing timely paid and all other
conditions necessary to keep such properties and interests in full force and
effect during their primary term, and thereafter if commercial production has
been established thereon or on lands unitized or pooled therewith, have been
fully performed in all material respects in accordance with applicable Legal
Requirements.
 
3.12 Obligations Relating to Operations. With respect to operations relating to
the Assets, except as set forth on Exhibit 3.12: (a) there are no gas
production, processing, sales, transportation or other imbalances as of the
Effective Time between Seller and any third party; (b) there are no material
non-consent operations with respect to any Leasehold Interest which have
resulted or will result in a temporary or permanent increase or decrease in
Seller’s interest in such Leasehold Interest from that set forth on Exhibit A-2
for the applicable unit or well; (c) there are no binding commitments with
respect to the Assets that will result in Purchaser incurring after the Closing
Date capital expenditures with respect to any one unit or well in excess of
$5,000, or $25,000 with respect to the Assets in the aggregate.
 
3.13 Operations Since the Effective Time. Except as set forth in Exhibit 3.13,
since the Effective Time:
 
(a) Seller has caused the Assets to be developed, maintained and operated in a
reasonable and prudent manner and in substantially the same manner as the Assets
were developed, maintained and operated prior to the Effective Time;
 
(b) Seller has not sold, assigned, transferred, farmed out, conveyed or
otherwise disposed of any of the Assets, except for the sale of hydrocarbons in
the ordinary course of business, as required under any agreement or contract
existing as of the Effective Time;
 
(c) Seller has not, to the extent related to the Assets, made any major change
in the character of its business or operations or otherwise conducted its
business and operations other than in accordance with standard industry
practices;
 
(d) Seller has not permitted any leases or material rights with respect to the
Assets to expire, or waived any material rights with respect to the Assets;
 
(e) Seller has not entered into any agreement or made any commitment (other than
this Agreement) to take any of the actions referred to in clauses (a) through
(d) above; and
 

--------------------------------------------------------------------------------


 
(f) there have been no fires, blow-outs or other casualties (above or below the
surface of the ground) which materially affected any of the Assets.
 
3.14 Marketing of Production; Suspended Funds. (a) Except as set forth in
Exhibit 3.14:
 
(i) Seller has not received, as of the Effective Time, any advance,
“take-or-pay,” or other similar payments under production sales contracts that
entitle the purchasers to “make-up” or otherwise receive deliveries of
hydrocarbons at any time after the Effective Time without paying at such time
the full market price therefor, nor has Seller received any payments with
respect to, or in lieu of or in satisfaction for any take-or-pay obligations of
purchasers of Seller’s hydrocarbons deliverable under any contracts covering any
of the Leasehold Interests on or after the Effective Time;
 
(ii) Seller has not received prior to the Effective Time payments for production
which are currently subject to refund;
 
(iii) none of the Leasehold Interests are subject to any: (A) dedication under
production sales contracts with terms in excess of 31 days; (B) production
gathering agreements not terminable without cause on 30 days advance written
notice; or (C) calls on hydrocarbons produced therefrom.
 
(b) Exhibit 3.14 sets forth a list of all Suspended Funds held by Seller on the
date hereof that are attributable to the Leasehold Interests, a description of
the source of such Suspended Funds and the reason they are being held in
suspense, the agreement or agreements under which such Suspended Funds are being
held and the name or names of the parties claiming such Suspended Funds or to
whom such Suspended Funds are owed.
 
3.15 Taxes. Except as set forth in Exhibit 3.15, all ad valorem, property,
production, severance, sales, use, and similar taxes and assessments based on or
measured by the ownership of the Assets or the production of hydrocarbons or the
receipt of proceeds therefrom that have become due and payable with respect to
the Assets (collectively, “Taxes”) have been, or will by Closing be, paid timely
and all tax and information returns to tax authorities required to be filed with
respect to the Assets have been, or will by Closing be, filed timely, except as
may be contested by Seller in good faith or where the failure to pay any Taxes
or file any tax and information returns would not have a material adverse effect
on the value of the Assets. Seller shall be responsible for paying all Taxes
prorated through June 30, 2007, based upon all assessments up to and including
calendar year 2007, regardless of when: (i) the 2007 assessment is issued; and
(ii) Taxes for 2007 are paid. Exhibit 3.15 identifies all audits or examinations
pending or presently being conducted by any taxing jurisdiction or regulatory
authority. Seller and Purchaser shall cooperate fully, as and to the extent
reasonably requested, in connection with the filing of any tax returns relating
to Taxes and any audit, litigation or other proceeding with respect to such tax
returns.
 

--------------------------------------------------------------------------------


 
3.16 Preferential Rights and Restrictions on Assignment. Except as set forth in
Exhibit 3.16, none of the Leasehold Interests are subject to any preferential
rights to purchase or restrictions on assignment, including, but not limited to,
contractual or statutory requirements for consents from third parties,
including, but not limited to, any Governmental Authority, to any assignment,
which consents have not been obtained or rights have not been waived.
 
3.17 Improvements, Personalty, Equipment and Fixtures. Except as set forth in
Exhibit 3.17, all wells, platforms, fixtures, facilities, improvements,
pipelines, personal property and equipment constituting a part of the Assets:
(a) are in a reasonably good and operable state of repair, ordinary wear and
tear excepted, so as to be suitable for normal operations in accordance with
standard industry practice in the areas in which they are operated; (b) have
been constructed and maintained in accordance with the requirements of all
applicable contracts, including sales contracts; and (c) meet and comply with
all applicable Legal Requirements.
 
3.18 Wells. Except as set forth in Exhibit 3.18, all of the wells in which
Seller has an interest by virtue of its ownership of the Leasehold Interests
have been drilled and completed within the boundaries of such Leasehold
Interests or within the limits otherwise permitted by contract, pooling or unit
agreement, and by law, or, if any well has not been drilled or completed, such
failure would not have a material adverse effect on the value of the Assets or
the validity or ownership of Seller’s interest in the applicable Assets. Except
as set forth on Exhibit 3.18, no such drilled and completed well is subject to
material penalties on allowables because of any over production or any other
violation of applicable Legal Requirements that would prevent such well from
being entitled to its full legal and regular allowable from and after the
Effective Time as prescribed by any Governmental Authority. Exhibit 3.18 also
sets forth the current production and allowable for each unit or well comprising
a part of the Assets.
 
3.19 Environmental Matters. Except as set forth in Exhibit 3.19:
 
(a) the Assets do not violate any order or requirement of any Governmental
Authority or any Environmental Laws, nor are there any agreements or contracts
covering any of the Assets or conditions existing on or resulting from the
operations of the Assets that may give rise to any on-site or off-site surface
restoration or remedial obligations under any Environmental Laws or any such
agreements or contracts, except where such violation or agreements or contracts
would not have a material adverse effect on the value of the Assets;
 
(b) without limitation of clause (a) above, the Assets are not in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court, any applicable tribal authority or
any other Governmental Authority, except where such violation or subjection
would not have a material adverse effect on the value of the Assets;
 
(c) during the term of Seller’s ownership of the Assets (and prior thereto to
the knowledge of Seller), all notices, permits, licenses or similar
authorizations, if any, required to be obtained or filed in connection with the
Assets, including, without limitation, those relating to the past or present
treatment, storage, disposal or release of a hazardous substance or solid waste
into the environment, have been duly obtained or filed, and Seller is in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations, except where the failure to obtain or file or
noncompliance would not have a material adverse effect on the value of the
Assets;
 

--------------------------------------------------------------------------------


 
(d) during the term of Seller’s ownership of the Assets (and prior thereto to
the knowledge of Seller), and since the effective date of the relevant
requirements of RCRA, all hazardous substances or solid waste generated at or as
a result of the Assets have been transported, treated and disposed of only by
carriers maintaining valid authorizations under RCRA and any other Environmental
Laws and only at treatment, storage and disposal facilities maintaining valid
authorizations under RCRA and any other Environmental Law, except where the
failure to do so would not have a material adverse effect on the value of the
Assets; and
 
(e) during the term of Seller’s ownership of the Assets (and prior thereto to
the knowledge of Seller), no hazardous substance or solid waste has been
disposed of or otherwise released (including, without limitation, discharges or
releases into pits) and there has been no threatened release of any hazardous
substances or solid waste on, to or as a result of the Assets (including the
land covered by the Assets or on which any of the Assets are situated) except in
compliance with Environmental Laws, and there are no storage tanks or other
containers on or under any of the Assets from which hazardous substances,
petroleum products or other contaminants may be released into the surrounding
environment, except where such disposal or release would not have a material
adverse effect on the value of the Assets. 
 
As used herein, the term “Environmental Laws” shall mean any and all Legal
Requirements of any Governmental Authority pertaining to health or the
environment, including, without limitation, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Hazardous & Solid Waste Amendments Act of 1984, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, any state laws pertaining to the handling of oil
and gas exploration or production wastes or the use, maintenance and closure of
pits and impoundments, and other environmental conservation or protection laws.
For purposes of this Agreement, the terms “hazardous substance” and “release”
(or “threatened release”) have the meanings specified in CERCLA, and the terms
“solid waste” and “disposal” (or “disposed”) have the meanings specified in
RCRA; provided, however, that (i) to the extent the Legal Requirements of the
jurisdiction wherein the Assets are located establish a meaning for “hazardous
substance,” “release,” “solid waste” or “disposal” that is broader than that
specified in either CERCLA or RCRA, such broader meaning shall apply and (ii)
the terms “hazardous substance” and “solid waste” shall include all oil and gas
exploration and production wastes that may present an endangerment to public
health or welfare or the environment, even if such wastes are specifically
exempt from classification as hazardous substances or solid wastes pursuant to
CERCLA or RCRA or the state statutory analogues to CERCLA or RCRA.
 

--------------------------------------------------------------------------------


 
3.20 Accuracy of Information Furnished. Seller has not failed to make available
any information or knowledge of any fact relating to the Assets or the
transactions contemplated hereby which might reasonably be expected to affect
the Assets materially and adversely. Seller has made and will continue to make
available to Purchaser all reports, documents and other materials of Seller
related to the Assets, and the information contained therein is true and
complete and has been prepared in accordance with standards generally accepted
standards in the domestic petroleum industry.
 
3.21 Solvency. After giving effect to the transactions contemplated by this
Agreement: (i) Seller is, and will be, able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business; (ii) Seller does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature in their ordinary course; and (iii) excluding the Assets,
the present fair saleable value of the assets of the Company is not, and will
not, be less than the amount that will be required to pay the probable liability
on the debts of Seller as they become absolute and matured in the normal course
of business.
 
3.22 Other Warranties Disclaimed. EXCEPT AS SET FORTH IN SECTIONS 3.1 TO 3.21,
PURCHASER ACKNOWLEDGES THAT SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF ITSELF OR THE ASSETS, INCLUDING,
WITHOUT ANY LIMITATION, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY
EXPRESSLY DISCLAIMED.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants (except with respect to Section 4.8, which
representation and warranty shall be made by Purchase and the Parent together)
to Seller that, to Purchaser’s knowledge, the statements contained in this
Article 4 are complete and correct as of the date of this Agreement and as of
Closing:
 
4.1 Existence. Purchaser is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Texas, and is duly qualified to
carry on its business in the jurisdiction where the Assets are located.
 
4.2 Power. Purchaser has the corporate power and authority to enter into and
perform this Agreement and the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by Purchaser, and the consummation of
the transactions contemplated hereby, will not violate or conflict with: (a) any
provision of the articles of incorporation, other organizational documents, or
bylaws of Purchaser; (b) any material agreement or instrument to which Purchaser
is a party or by which Purchaser is bound; (c) any judgment, order, ruling, or
decree applicable to Purchaser as a party in interest; or (d) any law, rule, or
regulation applicable to Purchaser.
 

--------------------------------------------------------------------------------


 
        4.3 Authorization. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby have been duly and validly
authorized by all requisite corporate action on the part of Purchaser. This
Agreement has been duly executed and delivered on behalf of Purchaser, and at
Closing all documents and instruments required hereunder to be executed and
delivered by Purchaser shall have been duly executed and delivered. This
Agreement does, and such documents and instruments shall, constitute legal,
valid and binding obligations of Purchaser enforceable against Purchaser in
accordance with their terms, subject, however, to the effect of bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect relating to the rights and remedies of creditors, as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and the power of a court to deny enforcement
of remedies generally based upon public policy.
 
       4.4 Brokers. Purchaser has incurred no obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the matters
provided for in this Agreement which will be the responsibility of Seller; and
any such obligation or liability that might exist shall be the sole obligation
of Purchaser.
 
4.5 Litigation. There is no action, suit, proceeding, claim or, to Purchaser’s
knowledge, investigation pending or, to Purchaser’s knowledge, threatened in
writing against Purchaser in any court or by or before any Governmental
Authority or arbitration or mediation that would impair Purchaser’s ability to
consummate, or that would reasonably be expected to prevent, delay or hinder the
consummation of the transactions contemplated hereby.
 
       4.6 Satisfaction With Due Diligence. Purchaser has retained and taken
advice concerning the Assets and transactions herein from Purchaser’s
Representatives (as defined below) which are knowledgeable about the oil and gas
business and Purchaser is aware of its risks. Prior to entering into this
Agreement, Purchaser and Purchaser’s Representatives have been afforded the
access to the books, records and files of Seller for Purchaser’s due diligence
investigation of the Assets, including, but not limited to: (a) the operational
and environmental condition of the Assets; and (b) title to the Assets. In
entering into this Agreement, Purchaser has not relied on any representation or
warranty or undertaking which is not expressly contained in this Agreement.
 
4.7 Common Stock. The common stock of the Parent has been duly and validly
authorized for issuance by the Parent and when issued in accordance with the
terms and conditions contained herein, it will be duly authorized, validly
issued, fully paid and non-assessable and will not be subject to any preemptive
or similar rights.
 
4.8 No Securities Laws Violation. The common stock of the Parent offered as part
of the Purchase Price shall be offered pursuant to: (i) a valid exemption from
registration under the Securities Act of 1933, as amended; (ii) all other
applicable federal and state securities or “blue sky” laws; and (iii) the
applicable requirements of any stock exchange on which the Parent’s common stock
may be listed at the time of such issuance or transfer.
 
4.9 Other Warranties Disclaimed. EXCEPT AS SET FORTH IN SECTIONS 4.1 TO 4.8,
SELLER ACKNOWLEDGES THAT PURCHASER MAKES NO OTHER REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, AND ANY SUCH OTHER REPRESENTATIONS OR
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.
 

--------------------------------------------------------------------------------


 
ARTICLE 5
PRE-CLOSING OBLIGATIONS OF SELLER
 
5.1 Operations. From the date of this Agreement until Closing (the “Interim
Period”) except as otherwise approved by Purchaser, Seller shall comply with the
following covenants:
 
(a) Subject to Section 6.1, Seller will make available to Purchaser and
Purchaser’s Representatives for reasonable examination and copying, at
Purchaser’s expense, at Seller’s offices such accounting, tax, title,
geological, geophysical, legal and other information relating to the Assets
insofar as same are in the possession of Seller or hereafter acquired by Seller
(including, but not limited to, information in Seller’s computer databases to
the extent Seller has the right to do so), to the extent not otherwise
restricted pursuant to the terms of this Agreement and, subject to the consent
and cooperation of the operator or other third party, will use all commercially
reasonable efforts to obtain, at Purchaser’s expense, such additional
information relating to the Assets as Purchaser may reasonably request, to the
extent in each case that Seller may do so without violating any obligation of
confidence or other contractual commitments of Seller to a third party (and
Seller shall use reasonable efforts to obtain waivers of any contractual
commitments preventing such access).
 
(b) Except as otherwise provided herein and unless specifically waived by
Purchaser in writing:
 
(i) Seller shall (or in the case of Assets that are operated by a third party,
shall use reasonable efforts to cause the operator of such Assets to) develop,
maintain and operate the Assets in a good and prudent manner and in
substantially the same manner as such Assets have heretofore been developed,
maintained and operated; 
 
(ii) Seller shall (or in the case of Assets that are operated by a third party,
shall use reasonable efforts to cause the operator of such Assets to) maintain
and keep the Assets in reasonably good condition and working order, ordinary
wear and tear excepted, preserving the Assets in full force and effect, and
shall fully and timely perform all covenants and conditions imposed upon Seller
(and shall use reasonable efforts to cause all third party operators of the
Assets to perform all covenants and conditions imposed on such operators) in
respect of the Assets, including, but not limited to, payment of royalties,
delay rentals, shut-in royalties and any and all other required payments;
 
(iii) Seller shall advise and consult with Purchaser on all material matters
relating to the Assets, including, without limitation, all proposed
authorizations for expenditures in excess of $5,000, farmout or farmin proposals
or agreements, and amendments to agreements;
 

--------------------------------------------------------------------------------


 
(iv) Seller shall promptly notify Purchaser of any notice or threatened notice
of which Seller becomes aware relating to any default, inquiry into any possible
default, or action to alter, terminate, rescind or procure a judicial
reformation of any Basic Document or any provision thereof; and
 
(v) Seller shall pay timely (or in the case of Assets that are operated by a
third party, shall use all reasonable efforts to cause the operator of such
Assets to pay timely) all costs and expenses incurred in connection with the
Assets, except to the extent such costs and expenses are contested in good faith
utilizing appropriate action.
 
(c) Unless specifically waived by Purchaser in writing, Seller shall not take
(or in the case of Assets operated by a third party, shall use reasonable
efforts to prevent such operator from taking) any of the following actions:
 
(i) sell, assign, transfer, farmout, convey, mortgage, pledge or otherwise
dispose of any of the Leasehold Interests or, except in the ordinary course of
business and consistent with past practices, any other Assets, unless the
disposition of any such Leasehold Interest or other Asset is required under any
agreement or contract existing as of the Effective Time and to which Seller is a
party; 
 
(ii) voluntarily permit any leases or other material rights with respect to the
Assets to expire, waive or release any material rights with respect to Assets,
or relinquish its position as operator with respect to any property;
 
(iii) to the extent related to the Assets, make any material change in the
character of its business and operations or otherwise conduct its business and
operations other than in accordance with standard industry practice or Seller’s
prior business practice;
 
(iv) enter into any agreement or contract relating to the Assets requiring, or
committing to make, an expenditure (other than arising as a result of
emergencies) in excess of $5,000 attributable to any individual Asset or $25,000
attributable to the Assets in the aggregate or enter into any agreement or
contract except in the ordinary course of the operation of the Assets;
 
(v) enter into any contract for the sale or other disposition, or any call or
option for such purchase, of oil and gas, other hydrocarbons, minerals or other
products produced or to be produced from the Leasehold Interests that is not
terminable without penalty on thirty (30) days’ notice or less;
 
(vi) supplement, modify, or amend in any material respect any of the Basic
Documents;
 

--------------------------------------------------------------------------------


 
(vii) commence any drilling, reworking or completing or similar operations on
the Leasehold Interests (except emergency operations and operations required
under presently existing contractual obligations);
 
(viii) encumber any of the Assets other than Permitted Encumbrances (as defined
below) or acquire any additional interests in any of the Assets other than
non-consent interests; or
 
(ix) commit to do any of the foregoing.
 
As used herein, the term “Permitted Encumbrances” shall mean: (a) lessors’
royalties, overriding royalties, reversionary interests and similar burdens
(including calls on production or the right of a lessor to take production in
kind) affecting a Leasehold Interest if the net cumulative effect of such
burdens does not operate to reduce the interest of Seller with respect to all
oil and gas produced from any units or wells below the “Net Revenue Interest” or
“NRI” set forth in Exhibit A-2 for such units or wells; (b) division orders and
sales contracts terminable without penalty upon no more than 30 days’ notice to
the purchaser of production; (c) subject to the obligations of Seller in Section
10.1, materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax, and other similar liens or charges arising in the ordinary
course of business for obligations that are not yet due; and (d) easements,
rights-of-way, servitudes, permits, surface leases and other rights of third
parties in respect of surface operations, to the extent same do not have a
material adverse affect on any of the Assets and/or the use and enjoyment
thereof.
 
(d) Seller shall give prompt written notice to Purchaser of (i) any notice of
default (or written allegation of default, whether disputed or denied by Seller)
received or given by Seller prior to the Closing Date under any instrument or
agreement relating to the Assets, or (ii) anything else that Seller is or
becomes aware of that would make any representation or warranty of Seller
untrue, incorrect, or misleading in any material respect.
 
(e) Seller shall afford Purchaser and Purchaser’s Representatives reasonable
access to the Assets operated by Seller and the reasonable right to witness well
tests thereon during normal business hours; provided that Seller shall not be
obligated to give Purchaser more than twenty-four (24) hours advance notice of
well tests if circumstances do not reasonably allow a longer notice period, and
Seller shall use reasonable efforts to cause the operator of any portion of the
Assets not operated by Seller to allow Purchaser reasonable access to such
portion of the Assets and the records of such operator and the reasonable right
to witness well tests thereon.
 
(f) Prior to the Closing, Seller shall use its commercially reasonable efforts
to obtain all authorizations and consents from applicable third parties, if any,
required of Seller to permit it to consummate the transaction contemplated by
this Agreement.
 

--------------------------------------------------------------------------------


 
(g) Seller will use its commercially reasonable efforts to cause all of the
representations and warranties of Seller contained in this Agreement to remain
true and correct in all respects.
 
(h) Seller shall use its commercially reasonable efforts to satisfy the
conditions to Closing set forth in Article 8, to the extent same are within its
control.
 
(i) Seller shall keep in full force and effect until Closing insurance
(including operator’s extra expense and casualty coverages for the Assets for
which Seller is an operator) comparable in amount and scope of coverage to that
now maintained by Seller.
 
5.2 No Shop. Unless as otherwise provided in this Agreement, during the Interim
Period, Seller shall not, directly or indirectly, seek, solicit or entertain
competitive offers to purchase the Assets, or otherwise discuss the sale of the
Assets with any party other than Purchaser.
 
5.3 Suspended Funds. Seller shall notify Purchaser of any material increases or
decreases to the Suspended Funds.
 
ARTICLE 6
PRE-CLOSING OBLIGATIONS OF PURCHASER
 
6.1 Purchaser’s Confidentiality Obligation. Purchaser agrees that information
provided by Seller to Purchaser and its Affiliates and its or their lenders, and
their respective officers, directors, employees, attorneys, accountants,
engineers, agents, consultants, counsel and other representatives (collectively,
“Purchaser’s Representatives”) in connection with this Agreement: (a) will be
used only by Purchaser and Purchaser’s Representatives, and only for Purchaser’s
investigation of the Assets; (b) will be held in strict confidence; (c) will not
be used for any commercial purpose other than what is contemplated hereunder;
and (d) will not, except as permitted hereunder, be provided to any third party.
Purchaser shall use at least the same degree of care that Purchaser uses in
protecting its own proprietary materials of a like kind. The foregoing
obligation on Purchaser shall terminate on the earlier to occur of: (v) on the
second anniversary of the Closing Date; (w) at the time of disclosure, if the
information is in the public domain or hereinafter enters the public domain but
not as a result of an unauthorized disclosure made directly or indirectly by
Purchaser; (x) at the time of disclosure, if the information is or was available
to Purchaser from a source other than Seller, provided that such source was not
known by Purchaser to be bound by a confidentiality obligation to Seller; (y)
the date on which Purchaser, in its good faith opinion, is required by law or
applicable stock exchange regulation to disclose the information or data in
question; or (z) on the date on which the information is or was independently
acquired or developed by Purchaser not in violation of its confidentiality
obligations hereunder. Purchaser shall reimburse, indemnify and hold Seller, its
Affiliates, their respective officers, directors, employees, attorneys,
accountants, engineers, agents, consultants, counsel and other representatives
harmless from any damage, loss or expense incurred as a result of the use of the
confidential information provided in connection with this Agreement, unless such
damage, loss or expense arises from the gross negligence of Seller, its
Affiliates, their respective officers, directors, employees, attorneys,
accountants, engineers, agents, consultants, counsel and other representatives.
Purchaser’s obligations under this Section 6.1 shall survive Closing and shall
continue for a period of two (2) years from the Closing Date. The Parties
acknowledge that the confidentiality provisions of this Agreement shall not
apply to any disclosure required of, or reporting requirement applicable to,
Purchaser or the Parent under the Securities and Exchange Act of 1934 or any
other statutory reporting requirements of any Governmental Authority.
 

--------------------------------------------------------------------------------


 
6.2 Efforts Regarding Closing Conditions. Purchaser shall use commercially
reasonable efforts to satisfy the conditions to Closing set forth in Article 7,
to the extent same are within its control.
 
6.3 Consents. Prior to Closing, Purchaser shall use its commercially reasonable
efforts to obtain all authorizations, consents and permits from applicable third
parties, if any, required of Purchaser to permit it to consummate the
transactions contemplated by this Agreement.
 
6.4 Suspended Funds. If Closing occurs, Purchaser agrees to assume
responsibility for the disbursement of all Suspended Funds.
 
ARTICLE 7
SELLER’S CONDITIONS OF CLOSING
 
Seller’s obligation to consummate the transactions provided for herein is
subject to the satisfaction or waiver on or before the Closing Date of the
following conditions:
 
7.1 Representations and Warranties. The representations and warranties of
Purchaser contained in Article 4 shall be true and correct in all material
respects on the date of Closing as though made on and as of that date.
 
7.2 Performance. Purchaser shall have performed in all material respects the
obligations, covenants and agreements required hereunder to be performed by it
at or prior to the Closing.
 
7.3 Officer’s Certificate. Purchaser shall have delivered to Seller a
certificate of a corporate officer, dated the date of Closing, certifying on
behalf of Purchaser that the conditions set forth in Sections 7.1 and 7.2 have
been fulfilled.
 
7.4 Pending Matters. No suit, action or other proceeding by a non-affiliated
third party or a Governmental Authority shall be pending or threatened which
seeks substantial damages from Seller in connection with, or seeks to restrain,
enjoin or otherwise prohibit, the consummation of the transactions contemplated
by this Agreement.
 
7.5 Certain Events. The sum of the aggregate reductions and allocated
adjustments to the Purchase Price pursuant to Section 2.3(a) and 2.3(b) shall
not exceed $350,000.
 
7.6 Purchaser’s Registration As Operator. Purchaser shall have delivered to
Seller written evidence of Purchaser’s registration (subject only to the
consummation of the transactions provided for herein) with the appropriate
regulatory authorities as the operator of the Leasehold Interests in each
instance in which Seller is the operator.
 

--------------------------------------------------------------------------------


 
7.7 Registration Rights Agreement. Purchaser shall have caused the Parent to
execute and deliver to Seller a registration rights agreement in a form
satisfactory to Seller, providing Seller “piggyback” registration rights with
respect to the portion of the Purchase Price represented by the Parent’s common
stock.
 
ARTICLE 8
PURCHASER’S CONDITIONS OF CLOSING
 
Purchaser’s obligation to consummate the transactions provided for herein is
subject to the satisfaction or waiver on or before the Closing Date of the
following conditions:
 
8.1 Representations and Warranties. The representations and warranties of Seller
contained in Article 3 shall be true and correct in all material respects on the
date of Closing as though made on and as of that date.
 
8.2 Performance. Seller shall have performed in all material respects the
obligations, covenants and agreements required hereunder to be performed by it
at or prior to the Closing.
 
8.3 Officer’s Certificate. Seller shall have delivered to Purchaser a
certificate of a corporate officer, dated the date of Closing, certifying on
behalf of Seller that the conditions set forth in Sections 8.1 and 8.2 have been
fulfilled and that none of the Assets nor any portion of them materially: (i)
have been destroyed by fire; (ii) have experienced a blowout or other casualty;
or (iii) have been subjected to any taking, or are subjected to any pending or
threatened taking, in condemnation or under the right of eminent domain.
 
8.4 Pending Matters. No suit, action or other proceeding by a non-affiliated
third party or a Governmental Authority shall be pending or threatened which
seeks substantial damages from Purchaser in connection with, or seeks to
restrain, enjoin or otherwise prohibit, the consummation of the transactions
contemplated by this Agreement.
 
8.5 Certain Events. The sum of the aggregate reductions to the Purchase Price
pursuant to Sections 2.3(a) and 2.3(b) shall not exceed $350,000.
 
8.6 Operatorship. Purchaser shall be satisfied in its reasonable discretion that
it will succeed to or will become operator of all units and wells comprising a
part of the Assets that were being operated by Seller at the Effective Time.
 
8.7 No Material Adverse Change. Since the date of this Agreement, there shall
have been no material adverse change in the value of the Assets and no event
shall have occurred that has had, or is reasonably likely to have, a material
adverse effect on the ability of Purchaser to own and operate the Assets, and
enjoy the benefits associated therewith, in the same fashion as Seller has prior
to the date hereof.
 

--------------------------------------------------------------------------------


 
ARTICLE 9
CLOSING
 
9.1 Time and Place of Closing. Subject to the conditions stated in this
Agreement and unless the Parties agree otherwise, the consummation of the
transactions contemplated hereby (“Closing”) shall occur no later than 10:00
a.m. on September 21, 2007; provided, however, that if all of the conditions to
Closing set forth in Article 7 and Article 8 have not been satisfied or waived
by such date or any extended date for Closing, the Party whose obligation to
close is subject to the conditions that have not been satisfied or waived shall
have the right to extend the date of Closing for successive periods of up to
five (5) Business Days each until such conditions shall have been satisfied or
waived or until this Agreement shall have been terminated pursuant to Section
11.1. The date Closing actually occurs is herein called the “Closing Date.” The
Closing shall be held at the Houston offices of counsel to Purchaser, Gordon,
Arata, McCollam, Duplantis & Eagan, LLP, located at 2200 West Loop South, Suite
1050, Houston, Texas 77027, or at such other location as may be mutually agreed
upon by Seller and Purchaser.
 
9.2 Closing Obligations. At the Closing, the following events shall occur:
 
(a) Seller and Purchaser shall execute, acknowledge and deliver to each other
the Assignment, Bill of Sale, and Conveyance in the form of Exhibit 9.2(a)
conveying Defensible Title to the Assets to Purchaser (the “Conveyance”). In the
Conveyance contemplated hereby, Seller shall bind itself and its successors and
assigns to warrant title to the Assets unto Purchaser, its successors and
assigns, against every person whomsoever lawfully claiming or to claim the same
or any part thereof by, through and under Seller, but not otherwise, and with
full substitution and subrogation of Purchaser in and to all warranties of title
heretofore made by Seller’s predecessors in title in respect of the Assets. The
Parties acknowledge and agree that the Conveyance shall be effective as of the
Effective Time and recorded only if Closing occurs.
 
(b) Seller and Purchaser shall execute, acknowledge and deliver to each other
letters in lieu of transfer orders directing all parties paying for production
to make payment to Purchaser of proceeds attributable to production from the
Leasehold Interests after the Effective Time (to the extent such proceeds have
not previously been disbursed to Seller);
 
(c) Purchaser shall make the payment described in Section 2.3 by a wire transfer
of immediately available funds to an account designated by Seller;
 
(d) Purchaser shall, or shall cause the Parent to, deliver the stock
certificates described in Section 2.1(c);
 
(e) Seller and Purchaser shall exchange the certificates described in Sections
7.3 and 8.3;
 
(f) Seller shall execute and deliver and Purchaser shall cause the Parent to
execute and deliver a registration rights agreement in customary form providing
Seller “piggyback” registration rights with respect to the portion of the
Purchase Price represented by the Parent’s common stock;
 

--------------------------------------------------------------------------------


 
(g) Seller shall execute such other instruments and take such other action as
may be necessary to carry out its obligations under this Agreement; and
 
(h) Purchaser shall execute such other instruments and take such other action as
may be necessary to carry out its obligations under this Agreement.
 
ARTICLE 10
ADDITIONAL AGREEMENTS
 
10.1 Receipts, Credits, Costs and Expenses. Unless otherwise provided in this
Agreement, all monies, proceeds, receipts, credits and income attributable to
the Assets: (a) for all periods of time on and subsequent to the Effective Time
(but only if Closing occurs) shall be the sole property and entitlement of
Purchaser, and, to the extent received by Seller, Seller shall fully disclose,
account for and transmit same to Purchaser promptly; and (b) for all periods of
time prior to the Effective Time, shall be the sole property and entitlement of
Seller and, to the extent received by Purchaser, Purchaser shall fully disclose,
account for and transmit same to Seller promptly. Unless otherwise provided in
this Agreement, all costs, expenses, disbursements, obligations and liabilities
attributable to the Assets: (i) for periods of time prior to the Effective Time,
regardless of when due or payable, shall be the sole obligation of Seller and
Seller shall promptly pay, or if inadvertently paid by Purchaser and not
contested by Seller, promptly reimburse Purchaser for and hold Purchaser
harmless from and against same; and (ii) for periods of time on and subsequent
to the Effective Time (but only if Closing occurs), regardless of when due or
payable, shall be the sole obligation of Purchaser and Purchaser shall promptly
pay, or if inadvertently paid by Seller and not contested by Purchaser, promptly
reimburse Seller for and hold Seller harmless from and against same.
 
10.2 Suspense Accounts. Seller shall transfer to Purchaser only those monies
held in suspense by Seller at Closing that relate to royalties and overriding
royalties as to which Purchaser shall be responsible for distribution after
Closing. In addition to the information set forth on Exhibit 3.14, Seller agrees
to provide to Purchaser any information reasonably requested by Purchaser
regarding all of Seller’s accounts holding monies in suspense that will be
transferred to Purchaser. Purchaser agrees to take and apply such monies in a
manner consistent with applicable Legal Requirements and with prudent oil and
gas business practices and to indemnify the Seller Group (as defined below)
against any claim relating to the failure to pay such funds after Closing in
accordance with the instructions or information delivered to Purchaser by
Seller.
 
10.3 Cross Indemnity. If the Closing occurs, Seller and Purchaser agree as
follows:
 
(a) Subject to the terms of Article 12, which shall control with respect to the
tax matters covered thereby, Purchaser agrees to indemnify, defend and hold
harmless Seller and its directors, officers, employees, agents and
representatives (the “Seller Group”) from and against any and all claims,
liabilities, losses, costs and expenses (including, without limitation, court
costs and reasonable attorneys’ fees, but excluding any amounts reimbursed from
third party insurance) (collectively, “Losses”), including Losses arising from
the negligence (but not gross negligence) of Seller that are attributable to:
(i) a breach by Purchaser of its representations and warranties or a failure by
Purchaser to perform in all respects any of its covenants, agreements, or
obligations in this Agreement or in any agreement delivered by Seller at Closing
(disregarding any qualifications with respect to materiality or material adverse
effect); or (ii) the ownership or operation of the Assets after the Closing
Date.
 

--------------------------------------------------------------------------------


 
(b) Subject to the terms of Article 12, which shall control with respect to the
tax matters covered thereby, Seller agrees to indemnify, defend and hold
harmless Purchaser and its directors, officers, employees, agents and
representatives from and against any and all Losses, including Losses arising
from the negligence (but not gross negligence) of Purchaser that are
attributable to: (i) a breach by Seller of its representations and warranties or
a failure by Seller to perform in all respects any of its covenants, agreements,
or obligations in this Agreement or in any agreement delivered by Purchaser at
Closing (disregarding any qualifications with respect to materiality or material
adverse effect); or (ii) the ownership or operation of the Assets prior to the
Closing Date. 
 
(c) The indemnity, defense and hold harmless obligations set forth in Sections
10.3(a) and (b) above: (i) shall not limit or otherwise affect the scope of any
indemnities given by Purchaser to Seller, or Seller to Purchaser, pursuant to
the terms of this Agreement; (ii) shall not apply to either Party’s costs and
expenses with respect to the negotiation and consummation of this Agreement and
the transactions contemplated hereby; (iii) shall not apply to any amount that
was taken into account as an adjustment to the Purchase Price pursuant to the
provisions hereof, and (iv) are independent of and in addition to the rights and
remedies that the Parties may have at law or in equity or otherwise for any
default. 
 
(d) In the event a Party receives written notice of the commencement of any
action or proceeding, the assertion of any claim by a third party or the
imposition of any penalty or assessment for which indemnity may be sought
pursuant to this Agreement, and such Party intends to seek indemnity from the
other Party pursuant to this Agreement, within a reasonable time after receipt
of such notice (or such earlier time as might be required to avoid prejudicing
the indemnifying Party’s position), such Party (the “Indemnified Party”) shall
provide the other Party (the “Indemnifying Party”) with written notice of such
action, proceeding, claim, penalty or assessment with respect to which such
indemnity has been invoked, together with a copy of such claim, process or other
legal pleading, and the Indemnified Party shall fully cooperate with the
Indemnifying Party in connection therewith. In the event that the Indemnifying
Party, by the thirtieth (30th) day after receipt of notice of any such claim
(or, if earlier, by the tenth (10th) day preceding the day on which an answer or
other pleading must be served in order to prevent judgment by default in favor
of the person asserting such claim), does not elect to defend against such
claim, the Indemnified Party shall (upon further notice to the Indemnifying
Party) have the right to undertake the defense, compromise or settlement of such
claim on behalf of and for the account and risk of the Indemnifying Party and at
the Indemnifying Party’s expense, subject to the right of the Indemnifying Party
to assume the defense of such claims at any time prior to settlement, compromise
or final determination thereof. If the Indemnifying Party chooses to assume the
entire defense of such claim or action (with counsel selected by it which is
reasonably satisfactory to the Indemnified Party or person), the Indemnifying
Party shall bear the entire cost of defending such claim or action. The
Indemnifying Party shall not have the right to settle any such claim or action
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld. In the event of the assumption of the defense by
the Indemnifying Party, the Indemnifying Party shall not be liable for any
further legal or other expenses subsequently incurred by the Indemnified Party
or any person in connection with such defense unless otherwise agreed in writing
by the Parties or as herein provided; provided, however, the Indemnified Party
shall have the right to participate in such defense at its own cost. During any
period when the Indemnifying Party is contesting any claim in good faith on
behalf of the Indemnified Party, the Indemnified Party shall not pay, compromise
or settle such claim without the Indemnifying Party’s consent (which shall not
be unreasonably withheld or delayed); provided, that the Indemnified Party may
nonetheless pay, compromise or settle the claim without consent during such
period, in which event it shall be deemed to have, automatically and without any
further action on its part, waived any right (whether or not pursuant to this
Agreement) to indemnity in respect of all liabilities relating to the claim.
Failure of a Party to give prompt notice of a claim for indemnification
hereunder shall not affect such Party’s right to indemnification hereunder
except to the extent that the Indemnifying Party shall have been materially
prejudiced as a result of such failure.
 

--------------------------------------------------------------------------------


 
10.4 Purchaser Indemnity. If Closing occurs, Purchaser agrees as follows:
 
(a) to assume responsibility for the disbursement of all Suspended Funds and to
indemnify, defend, and hold harmless the Seller Group from and against any
Losses attributable thereto; and;
 
(b) to assume responsibility for plugging and abandonment of all wells described
on Exhibit A-2 and to indemnify, defend, and hold harmless the Seller Group from
and against any Losses attributable thereto.
 
10.5 Assumption of Liabilities. Upon Closing, and subject to Seller’s
indemnification obligation and limitations set forth in Sections 10.3, 10.6 and
10.7 for the period it remains in effect, Purchaser shall assume and timely and
fully pay, perform and otherwise discharge, without recourse to the Seller
Group, all obligations and liabilities, direct or indirect, known or unknown,
asserted or unasserted, absolute or contingent, arising under or with respect to
the ownership or operation of the Assets on or after the Effective Time,
including, without limitation:
 
(a) the condition of the Assets on the date of Closing (including, without
limitation, all obligations to properly plug and abandon, or replug and
re-abandon, wells located on the Leasehold Interests, to restore the surface of
the Leasehold Interests and to comply with, or to bring the Leasehold Interests
into compliance with, Environmental Laws, including conducting any remediation
activities which may be required on or otherwise in connection with activities
on the Leasehold Interests), provided that such condition or the events giving
rise to such condition arose or occurred on or after the Closing, and
 
(b) the proper payment of any rentals and royalties with respect to the
Leasehold Interests.
 

--------------------------------------------------------------------------------


 
10.6 Limitations on Indemnification. Notwithstanding anything herein to the
contrary:
 
(a) Seller shall have no liability or obligation for any Losses under any
indemnification provided under this Agreement, including Section 12.5, unless
the aggregate Losses which Purchaser is entitled to recover under this
Agreement, including Section 12.5, exceed ONE HUNDRED THOUSAND AND NO/100
DOLLARS ($100,000).
 
(b) In addition, in no event shall Seller be obligated under this Agreement to
indemnify Purchaser for an aggregate amount of Losses in excess of the Adjusted
Purchase Price.
 
10.7 Exclusive Remedy. The sole and exclusive remedy of Purchaser with respect
to the Assets shall be pursuant to the express provisions of this Agreement.
Without limitation of the foregoing, if Closing occurs, the sole and exclusive
remedy of Purchaser, for any and all (a) claims relating to any representations,
warranties, covenants and agreements that are contained in this Agreement or in
any certificate delivered at Closing, (b) other claims pursuant to or in
connection with this Agreement, and (c) other claims relating to the Assets and
the purchase and sale thereof, shall be any right to indemnification from such
claims that is expressly provided herein, and if no such right of
indemnification is expressly provided, then such claims are hereby waived to the
fullest extent permitted by law. If Closing occurs, Purchaser shall also be
deemed to have waived, to the fullest extent permitted under applicable law, any
right to contribution against Seller (including, without limitation, any
contribution claim arising under any applicable Environmental Law) and any and
all other rights, claims and causes of action it may have against Seller arising
under or based on any Legal Requirements or common law or otherwise not provided
under this Agreement.
 
10.8 Indemnification Despite Negligence. THE INDEMNIFICATION PROVIDED IN
SECTIONS 10.3 TO 10.7 AND SECTION 12.5 WILL BE APPLICABLE WHETHER OR NOT THE
SOLE, JOINT, OR CONTRIBUTORY NEGLIGENCE (BUT NOT GROSS NEGLIGENCE), OR STRICT
LIABILITY OF THE INDEMNIFIED PARTY IS ALLEGED OR PROVEN. THE PARTIES AGREE THE
PRECEDING SENTENCE IS COMMERCIALLY CONSPICUOUS.
 
10.9 Further Assurances. After Closing, Seller and Purchaser agree to take such
further actions and to execute, acknowledge and deliver such additional
documents and instruments as may be necessary or useful in carrying out the
purposes of this Agreement or of any document delivered pursuant hereto.
 
10.10 Records. As soon as reasonably possible following Closing, but in any
event prior to the 30th day following Closing, Seller shall make all Records
available for delivery to Purchaser at Seller’s offices in Houston, Texas. Prior
to the expiration of such thirty (30) day period, Seller shall give Purchaser
full and complete access to such Records, except to the extent same have been
sent off-site by Seller for copying. Seller may retain copies of the Records,
provided that Seller shall protect the confidentiality of (i) geophysical and
geological information relating to the Assets; and (ii) the Records, unless (y)
such information is already in the public domain or hereinafter enters the
public domain but not as a result of an unauthorized disclosure made directly or
indirectly by Seller; or (z) Seller, in its good faith opinion, is required by
law or applicable stock exchange regulation to disclose the information or data
in question. In the event that Seller does not retain originals or copies of
certain Records, Seller shall have the right to review and copy the Records
during normal business hours upon reasonable notice for so long as Purchaser
retains the Records. Purchaser agrees that the Records will be maintained in
compliance with all applicable Legal Requirements governing document retention.
 

--------------------------------------------------------------------------------


 
10.11 Cooperation Regarding Operatorship. Prior to and following Closing, Seller
agrees to use its commercially reasonable efforts to assist and cooperate with
Purchaser in connection with Purchaser’s efforts to secure operatorship of the
wells and units constituting a part of the Assets.
 
10.12 Mediation and Arbitration. The Parties will attempt in good faith to
resolve any controversy or dispute arising out of or relating to this Agreement
and all existing contracts between the Parties promptly by negotiations between
themselves. The negotiation process may be started by the giving of written
notice by any Party to the other Party in accordance with the terms of the
notice provision of this Agreement, and the Parties agree to negotiate in good
faith, and select an independent mediator to facilitate the negotiations and
conduct up to eight (8) consecutive hours of mediated negotiations in Houston,
Texas within thirty (30) days after the notice is first sent. If, within ten
(10) days after the initial notice, the Parties are not able to agree upon a
mediator, the Parties shall immediately proceed to arbitration. Fees and
expenses of the mediator shall be borne equally by the Parties.
 
No litigation or other proceeding may ever be instituted at any time in any
court for any purpose, except as may be set forth in Section 10.12(f) hereof.
 
(a) If a controversy or dispute is not resolved after completion of the
negotiation process described above, then, upon notice by any Party to the other
Party (an “Arbitration Notice”) and to the American Arbitration Association (the
“AAA”), the controversy or dispute arising under or relating to this Agreement
and all existing contracts between the Parties shall be submitted to an
arbitration panel selected in accordance with Section 10.12(b) for binding
arbitration in Houston, Texas, in accordance with the AAA’s Commercial
Arbitration Rules (the “Rules”). The Parties agree that they will faithfully
observe this Agreement and the Rules and that they will abide by and perform any
award rendered by the arbitration panel. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. Section 1-16. The award or judgment of the
arbitration panel shall be final and binding on all Parties and judgment upon
the award or judgment of the arbitration panel may be entered and enforced by
any court having competent jurisdiction. If any Party becomes the subject of a
bankruptcy, receivership or other similar proceeding under the laws of the
United States of America, any state or commonwealth or any other nation or
political subdivision thereof, then, to the extent permitted or not prohibited
by applicable law, any factual or substantive legal issues arising in or during
the pendency of any such proceeding shall be subject to all of the foregoing
mandatory mediation and arbitration provisions and shall be resolved in
accordance therewith. The agreements contained herein have been given for
valuable consideration, are coupled with an interest and are not intended to be
executory contracts. The fees and expenses of the arbitration panel shall be
shared by all Parties engaged in the dispute or controversy on a basis
determined to be fair and equitable by the arbitrators, taking into account the
relative fault of each Party, the relative credibility and merit of all claims
and defenses made by each Party and the cooperation, speed and efficiency of
each Party in conducting the arbitration proceeding and complying with the Rules
and with orders and requests of the arbitrators.
 

--------------------------------------------------------------------------------


 
(b) Promptly after the Arbitration Notice is given, each Party will select an
arbitrator and the arbitrators so selected will in turn select an independent
and impartial third arbitrator. If the arbitrators selected by the Parties are
unable to agree on a third arbitrator, then either Party may notify the AAA and
the AAA shall select the third arbitrator. Such third arbitrator selected in
such manner shall not be entitled to compensation in excess of compensation paid
to either of the other two arbitrators. The decision of the AAA with respect to
the selection of the third arbitrator will be final and binding in such case.
Such three (3) arbitrators will constitute the arbitration panel. 
 
(c) Within ten (10) days after the selection of the arbitration panel, the
Parties and their counsel will appear before the arbitration panel at a place
and time in Houston, Texas, as may be designated by the arbitration panel for
the purpose of each Party making a one (1) hour or less presentation and summary
of the case. Thereafter, the arbitration panel shall set dates and times for
additional hearings until the proceeding is concluded. The desire and goal of
the Parties is, and the arbitration panel will be advised that its goal should
be, to conduct and conclude the arbitration proceeding as expeditiously as
possible. 
 
(d) Any arbitral award may be enforced in a District Court of the State of Texas
sitting in Houston, Texas or in the United States District for the Southern
District of Texas, Houston Division, and, by execution and delivery of this
Agreement, the Parties hereby accept for themselves and in respect of their
property, generally and unconditionally, the nonexclusive jurisdiction of the
aforesaid courts for said purpose and the Parties hereby irrevocably waive to
the fullest extent permitted by law any objection, including, without
limitation, any objection to the laying of venue or any objection based on the
grounds of forum non conveniens, which they may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions.
 
(e) The arbitration panel will have no authority to award punitive or other
damages not measured by the prevailing Party’s actual damages and may not, in
any event, make any ruling, finding, or award that does not conform to the terms
and conditions of this Agreement. This limitation of damages shall apply to any
arbitration no matter when the proceeding is initiated and shall survive the
termination of this Agreement without limit.
 
(f) The provisions of this Section 10.12 relating to arbitration of disputes
shall not apply to litigation that is instituted for the sole purpose of either:
(i) compelling a Party to submit to arbitration in accordance with the
provisions of this Section10.12; or (ii) obtaining enforcement of any award or
judgment of the arbitrator(s) issued pursuant to this Section 10.12.
 

--------------------------------------------------------------------------------


 
10.13 Removal of Name. As promptly as practicable, but in any case within thirty
(30) days after the Closing Date, Purchaser shall eliminate the name “Prime
Natural Resources, Inc.” and any variants thereof from the Assets acquired
pursuant to this Agreement and, except with respect to such grace period for
eliminating existing usage, shall have no right to use any logos, trademarks or
trade names belonging to Seller or any of its Affiliates.
 
ARTICLE 11
TERMINATION
 
11.1 Right of Termination. This Agreement and the transactions contemplated
hereby may be terminated:
 
(a) at any time at or prior to Closing by mutual consent of Seller and
Purchaser;
 
(b) by Seller if, on the Closing Date, the conditions to the obligations of
Seller set forth in Article 7 have not been satisfied or have not been waived by
Seller;
 
(c) by Purchaser if, on the Closing Date, the conditions to the obligations of
Buyer set forth in Article 8 have not been satisfied or have not been waived by
Purchaser; or
 
(d) at any time at or after September 30, 2007, by Seller or Purchaser, by the
delivery of a written notice to the other Party, if the Closing shall not have
occurred by such date; 
 
provided, however, no such Party may exercise any right of termination pursuant
to this Section 11.1 if the event giving rise to such termination right shall be
due to the willful failure of such Party to perform or observe in any material
respect any of the covenants or agreements set forth herein to be performed or
observed by such Party.
 
11.2 Effect of Termination. If this Agreement is terminated pursuant to Section
11.1, this Agreement shall become void and of no further force or effect (except
for the provisions of Sections 3.4, 4.4, 6.1, 10.12(e), 11.3, 13.1 through 13.8,
13.10 to 13.12, which shall survive such termination and continue in full force
and effect); provided, however, that, if either Party is in default of its
obligations under this Agreement at the time this Agreement is so terminated,
such defaulting Party shall continue to be liable to the other Party for damages
(but in no event for specific performance) in respect of such default and such
liability shall not be affected by such termination.
 
11.3 Return of Data. Purchaser agrees that if this Agreement is terminated for
any reason whatsoever, Purchaser shall promptly return to Seller all information
furnished by or on behalf of Seller to Purchaser and Purchaser’s Representatives
in connection with this Agreement or Purchaser’s investigation of the Assets,
together with all copies, extracts or excerpts of such information.
 

--------------------------------------------------------------------------------


 
ARTICLE 12
TAXES
 
12.1 Apportionment of Ad Valorem and Property Taxes. All ad valorem taxes, real
property taxes, personal property taxes and similar obligations (“Property
Taxes”) attributable to the Assets shall be apportioned as of the Effective Time
between Seller and Purchaser as an adjustment to the Purchase Price pursuant to
Section 2.2(d); provided, however, that any Property Taxes which are calculated
based on the value or amount of production during a given period shall be
apportioned to the period during which such production occurred, regardless of
the date on which such taxes are assessed and/or payable. The owner of record on
the assessment date shall file or cause to be filed all required reports and
returns incident to the Property Taxes and shall pay or cause to be paid to the
taxing authorities all Property Taxes relating to the tax periods during which
such production occurred. If Seller is the owner of record on the assessment
date, then Purchaser’s pro rata portion, if any, of such Property Taxes shall be
taken into account as an adjustment to the Purchase Price pursuant to Section
2.2. If Purchaser is the owner of record as of the assessment date then Seller
shall pay to Purchaser Seller’s pro rata portion of such Property Taxes, if any,
within fifteen (15) days from the date such taxes are required to be paid to the
taxing authorities and after receipt of Purchaser’s invoice therefor, except to
the extent Seller’s pro rata portion of such Property Taxes has been taken into
account as an adjustment to the Purchase Price pursuant to Section 2.2.
 
12.2 Transfer Taxes. Purchaser shall be liable for all Transfer Taxes (as
defined below) required to be paid in connection with the sale of the Assets
pursuant to this Agreement. If the transfer of the Assets pursuant to this
Agreement is exempt from applicable Transfer Taxes, Purchaser shall, at Closing,
provide Seller with proof thereof. As used herein, the term “Transfer Taxes”
means any sales, use and excise taxes.
 
12.3 Other Taxes. All taxes (other than franchise and income taxes and taxes
covered by Section 10.1) attributable to the Assets that are imposed on or with
respect to the production of oil, natural gas or other hydrocarbons or minerals
or the receipt of proceeds therefrom (including but not limited to severance,
production, and excise taxes) shall be apportioned between the Parties based
upon the respective shares of production taken by the Parties. All such taxes
that have accrued with respect to the period prior to the Closing Date have been
or will be properly paid by or on behalf of Seller and Seller shall be
responsible for filing or causing to be filed all statements, returns, and
documents incident thereto. Purchaser shall be responsible for paying or
withholding or causing to be paid or withheld all such taxes which have accrued
after the Closing Date and for filing all statements, returns, and documents
incident thereto.
 
12.4 Cooperation. Each Party shall provide the other Party with reasonable
access to all relevant documents, data and other information (other than that
which is subject to an attorney-client privilege) which may be required by the
other Party for the purpose of preparing tax returns, filing refund claims and
responding to any audit by any taxing jurisdiction with respect to the Assets.
Each Party shall use commercially reasonable effort to cooperate with all
reasonable requests of the other Party made in connection with contesting the
imposition of any taxes with respect to the Assets. Notwithstanding anything to
the contrary in this Agreement, neither Party shall be required at any time to
disclose to the other Party any tax return or other confidential tax
information. Except where disclosure is required by applicable law or judicial
order, any information obtained by a Party pursuant to this Section 12.4 shall
be kept confidential by such Party, except to the extent disclosure is required
in connection with the filing of any tax returns or claims for refund or in
connection with the conduct of an audit, or other proceedings in response to an
audit, by a taxing jurisdiction with respect to the Assets.
 

--------------------------------------------------------------------------------


 
12.5 Indemnification for Tax.
 
(a) Subject to the provisions of Sections 10.6, 10.7 and 12.5(b), Seller shall
indemnify Purchaser for all liabilities for taxes assessed by any governmental
authorities in respect of the ownership or operation of the Assets prior to the
Effective Time, together with penalties and interest thereon (provided such
penalties and interest do not result from the negligence, late filing, fraud or
acts of misfeasance or malfeasance of Purchaser); provided, however, that such
indemnity shall not apply to: (i) income taxes arising out of the ownership of
the Assets after the Effective Time; (ii) Property Taxes apportioned to
Purchaser pursuant to Section 12.1; and (iii) any taxes for any tax period
beginning prior to the Closing Date and ending after the Closing Date which is
allocable to the portion of such period occurring on or after the Closing Date.
Seller shall be entitled to all refunds or rebates of taxes paid in respect of
the ownership or operation of the Assets prior to the Effective Time. Subject to
the provisions of Section 12.5(b), Purchaser shall indemnify Seller for all
liabilities for taxes assessed by any governmental authorities, together with
penalties and interest thereon (provided such penalties and interest do not
result from the negligence, late filing, fraud or acts of misfeasance or
malfeasance of Seller), to the extent such liabilities relate to the ownership
or operation of the Assets from and after the Effective Time; provided, however,
that such indemnity shall not apply to: (i) income taxes arising out of the
ownership of the Assets prior to the Effective Time; (ii) Property Taxes
apportioned to Seller pursuant to Section 12.1; and (iii) any taxes for any tax
period beginning prior to the Closing Date and ending after the Closing Date
which is allocable to the portion of such period occurring prior to the Closing
Date.
 
(b) In order for Seller or Purchaser (“Claimant”) to make a claim against the
other (“Indemnitor”) under this Article 12, Claimant shall give prompt written
notice to Indemnitor of any liability for which Claimant could claim
indemnification under this Article 12, which notice shall include the
circumstances surrounding such liability. Indemnitor shall then have the right
but not the obligation, to contest such liability at its sole cost and expense
by giving written notice to Claimant of such election within thirty (30) days
after Indemnitor receives Claimant’s notice. Should Indemnitor fail to notify
Claimant within such 30-day period, Indemnitor shall be deemed to have elected
not to contest such liability. Should Indemnitor elect (or be deemed to have
elected) not to contest such liability, Indemnitor shall pay the full amount due
under Section 12.5(a) in respect of such liability to Claimant in cash within
thirty (30) days after Indemnitor elects (or is deemed to have elected) not to
contest such liability. Except as specifically provided in this Section 12.5
with respect to certain tax issues which must be combined or joined with other
tax issues, if Indemnitor elects to contest any such liability, Claimant shall
give Indemnitor full authority to defend, adjust, compromise or settle such
liability and any action, suit, or proceeding in which Indemnitor contests such
liability, in the name of Claimant or otherwise as Indemnitor shall elect. In
any administrative or legal proceeding, Indemnitor shall employ counsel selected
by it and reasonably acceptable to Claimant. With respect to tax issues incident
to any such liability that must be combined or joined with one or more other tax
issues which Claimant desires to contest, Claimant and Indemnitor shall
cooperate fully, and control of any administrative legal proceeding shall rest
with the Party having the greater ultimate liability (including liability under
Section 12.5(a)) for the taxes in dispute. The Party in control may not adjust,
compromise or settle taxes which are contested by or on behalf of the other
Party without the written consent of the other Party. With respect to any
liability contested by Indemnitor under the terms of this Section 12.5(b),
Indemnitor shall pay the full amount due under Section 12.5(a) in respect of
such liability to Claimant in cash within thirty (30) days after the liability
is finally determined either by settlement or pursuant to the final,
non-appealable judgment of a court of competent jurisdiction.
 

--------------------------------------------------------------------------------


 
ARTICLE 13
MISCELLANEOUS
 
13.1 Governing Law. THIS AGREEMENT AND ALL INSTRUMENTS EXECUTED IN ACCORDANCE
WITH IT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICT OF LAW RULES THAT WOULD DIRECT
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT IT IS
MANDATORY THAT THE LAW OF SOME OTHER JURISDICTION, WHEREIN ANY ASSETS ARE
LOCATED, SHALL APPLY. The laws of the state wherein the Leasehold Interests are
located shall control as to all matters pertaining to title and to the
evaluation of encumbrances placed upon such Leasehold Interests.
 
13.2 Entire Agreement. This Agreement, including all Exhibits attached hereto
and made a part hereof constitute the entire agreement between the Parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties with respect to same (including, without limitation, the
Letter of Intent executed by Seller and the Parent and dated July 3, 2007). No
supplement, amendment, alteration, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the Parties hereto.
 
13.3 Waiver. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.
 
13.4 Captions. The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
13.5 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective successors and assigns.
 

--------------------------------------------------------------------------------


 
13.6 Notices. Any notice provided or permitted to be given under this Agreement
shall be in writing, and shall either be by Email at the Email address provided
below with sender confirmation of transmission, as provided herein, or by
facsimile at the facsimile number provided below with sender confirmation of
receipt, or by personal delivery or by depositing same with the U.S. Postal
Service, addressed to the Party to be notified at the municipal street address
provided below, postage prepaid, and registered or certified with a return
receipt requested. Notice deposited with the U.S. Postal Service in the manner
hereinabove described shall be deemed to have been given and received on the
date of the delivery as shown on the return receipt. Notice served in any other
manner shall be deemed to have been given and received only if and when actually
received by the addressee (except that notice given by facsimile shall be deemed
given and received upon receipt only if received during normal business hours
and if received other than during normal business hours shall be deemed received
as of the opening of business on the next Business Day, and notice by Email
shall be effective immediately upon transmittal to the other Party, provided
that a printed copy of the Email sent is preserved showing the date and time of
transmission). For purposes of notice, the Email addresses, facsimile numbers,
and municipal street addresses of the Parties shall be as follows:
 
For Seller
 
Prime Natural Resources, Inc.
2500 City West Boulevard, Suite 1750
Houston, Texas 77042
Attn: Kenneth B. Reed, Land Manager
Email:  kreed@primeri.com
Facsimile No.: 713/953-3240



For Purchaser
 
ICF Energy Corporation
1400 Woodloch Forest Drive, Suite 530
The Woodlands, Texas 77380
Attn: John I. Folnovic, President and CEO
Email: john@tnecorp.com
Facsimile No.: 832/553-7244



Each Party shall have the right, upon giving ten (10) days’ prior notice to the
other in the manner hereinabove provided, to change its address and other
contact information for purposes of notice.
 
13.7 Expenses. Except as otherwise provided herein, each Party shall be solely
responsible for all of its expenses incurred in connection with this Agreement
and the transactions contemplated hereby, in particular, all expenses incurred
in connection with any registration statement that may be filed, as contemplated
in Section 2.1(c) of this Agreement (including, without limitation, fees and
expenses of its own counsel, brokers, finders, and consultants).
 
13.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either Party.
 

--------------------------------------------------------------------------------


 
13.9 Publicity. With regard to all publicity and other releases issued at or
prior to the Closing concerning this Agreement and the transactions contemplated
hereby, neither Party shall issue any publicity or other release without the
prior written consent of the other Party, except as required by applicable law
or the applicable rules or regulations of any governmental body or stock
exchange.
 
13.10 No Third-Party Beneficiary. Except as expressly provided herein, this
Agreement is not intended to create, nor shall it be construed to create, any
rights in any third party under doctrines concerning third-party beneficiaries.
 
13.11 Limitation of Damages. Notwithstanding any other provision of this
Agreement (or any other agreement related hereto) to the contrary, in no event
shall either Party be liable to the other or entitled to recover incidental,
consequential, special, indirect, multiple, statutory, exemplary or punitive
damages.
 
13.12 Survival. The warranties, covenants and obligations of the Parties under
this Agreement shall survive Closing. The special warranty of title (and
representations of Seller set forth and contained in to the extent covered by
the special warranty of title in Section 9.2(a)) shall survive Closing without
limit. The representations of the Parties made in this Agreement shall survive
Closing for a period of one (1) year except that: (i) those certain
representations of Seller set forth and contained in Sections 3.8, 3.12 and 3.14
shall terminate at Closing; and (ii) those certain representations of Seller set
forth and contained in Sections 3.1 to 3.5, Section 3.11 (to the extent covered
by the special warranty of title in Section 9.2(a)), Section 3.22, Sections 4.1
to 4.9, Section 10.11(e), and Section 13.11 shall survive Closing or termination
of this Agreement and shall not expire.
 
13.13 Counterparts; Exhibits. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All Exhibits attached
hereto are an integral part of this Agreement and are hereby made a part of this
Agreement and incorporated herein by this reference. Any reference to this
Agreement includes such Exhibits. All references in this Agreement to Exhibits
shall be deemed to be references to the Exhibits attached hereto, as the same
may be amended and supplemented by mutual agreement of the Parties at or prior
to Closing.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first set forth above.
 
SELLER:
   
Prime Natural Resources, Inc.
   
By:
/s/ John R. Hager
Printed Name:
John R. Hager
Title:
Chief Financial Officer
       
PURCHASER:
   
ICF Energy Corporation
   
By:
/s/ John Folnovic
 
John I. Folnovic,
 
President and CEO

 
[Signatures continue on next page]


Signature Page


--------------------------------------------------------------------------------



The appearance herein and execution of this Agreement by the Parent is for the
limited purpose of acknowledging the agreements of the Parties with respect to
Sections ARTICLE 22.1 and 4.8 of this Agreement insofar and only insofar as
concerns the portion of the Purchase Price shall be paid in the common stock of
the Parent and to agree to issue and deliver such stock in accordance with such
provisions. Other than such limited appearance herein, the Parent makes no other
agreements, covenants, representations or warranties whatsoever and such limited
appearance shall not be construed by the Parties to have any other effect and
the Parties hereby agree that such limited appearance by the Parent shall not
create any other obligation or liability of, or with respect to, the Parent
under this Agreement.

 
PARENT:
   
True North Energy Corporation
   
By:
/s/ John Folnovic
 
John I. Folnovic,
 
President and CEO

 
Signature Page
 

--------------------------------------------------------------------------------


Exhibit 2.3(a)
 
Settlement Statement
 
See attached.
 

--------------------------------------------------------------------------------


 
Exhibit 3.7
 
Litigation
 
None.
 

--------------------------------------------------------------------------------


Exhibit 3.8
 
Basic Documents
 
None.
 

--------------------------------------------------------------------------------


Exhibit 3.9
 
Compliance with Laws
 
None.
 

--------------------------------------------------------------------------------


Exhibit 3.10
 
Governmental Licenses
 
None.
 

--------------------------------------------------------------------------------


 
Exhibit 3.11
 
Lease Obligations
 
None.
 

--------------------------------------------------------------------------------


 
 
Exhibit 3.12
 
Obligations Relating to Operations
 
None.
 

--------------------------------------------------------------------------------


 
Exhibit 3.13
 
Operations Since Effective Time
 
None.
 

--------------------------------------------------------------------------------


Exhibit 3.14
 
Marketing of Production; Suspense Funds
 
See attached.
 

--------------------------------------------------------------------------------


Exhibit 3.15
 
Taxes
 
None.
 

--------------------------------------------------------------------------------


Exhibit 3.16
 
Preferential Rights and Restrictions on Assignment
 
None.
 

--------------------------------------------------------------------------------


Exhibit 3.17
 
Improvements, Personalty, Equipment and Fixtures
 
None.
 

--------------------------------------------------------------------------------


Exhibit 3.18
 
Wells
 
None.
 

--------------------------------------------------------------------------------


Exhibit 3.19
 
Environmental Matters
 
None.
 

--------------------------------------------------------------------------------


Exhibit 9.2(a)
 
ASSIGNMENT, BILL OF SALE AND CONVEYANCE
 
STATE OF TEXAS
 
COUNTY OF BRAZORIA
 
This ASSIGNMENT, BILL OF SALE AND CONVEYANCE (this “Assignment”) is dated the
______ day of________, 2007, but effective as of the 1st day of July, 2007, at
7:00 a.m., local time where the Properties (as such term is defined below) are
located (the “Effective Time”), is from PRIME NATURAL RESOURCES, INC., a Texas
corporation, whose address is 2500 City West Boulevard, Suite 1750 Houston,
Texas 77042 (“Seller”) to ICF ENERGY CORPORATION, a Texas corporation, whose
address is 1400 Woodloch Forest Drive, Suite 530, The Woodlands, Texas 77380
(“Purchaser”).
 
FOR Ten Dollars and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller has GRANTED, BARGAINED,
SOLD, CONVEYED, ASSIGNED, TRANSFERRED, SET OVER and DELIVERED and hereby GRANTS,
BARGAINS, SELLS, CONVEYS, ASSIGNS, TRANSFERS, SETS OVER and DELIVERS unto
Purchaser, effective as of the Effective Time, the following (collectively, the
“Properties,” and individually, a “Property”):
 
All of Seller’s right, title and interest in and to the oil and gas leases
described or referred to in Exhibit A-1 attached hereto and made a part hereof,
and all other lands described or referred to in Exhibit A-1, it being the intent
of Seller to convey, and Seller does hereby convey to Purchaser, all right,
title and interest in any wells and plants located on such leases and lands,
including, without limitation, the wells described or referred to in Exhibit A-2
attached hereto, and it also being the intent of Seller to convey, and Seller
does hereby convey to Purchaser all of Seller’s right, title and interest in, to
and under such leases, even though such interests, the lands covered thereby, or
the leases themselves be incorrectly or qualitatively or quantitatively
deficient and/or insufficiently described in, or a description of any such
interest, leases or lands be omitted from Exhibit A-1, together with:
 
(a) all of Seller’s right, title and interest in equipment, personal property
and fixtures in, on and under the property described in Exhibits A-1 and A-2,
including gas processing plants and gas gathering systems which are used with
oil and/or gas operations thereon or thereunder, held for use in connection
therewith or servicing the same, including, without limitation, the wells,
injection wells, salt water disposal facilities, well heads, casing, tubing,
pumps, motors, gauges, valves, heaters, treaters, gathering lines, flow lines,
gas lines, water lines, vessels, tanks, boilers, equipment, separators,
buildings, compressors, pipelines, power lines, machinery and other facilities;
 
(b) all of Seller’s right, title and interest in, to and under or derived from
unitization, pooling and operating agreements and the units created thereby
(including any and all units formed under orders, regulations, rules or other
official acts of the Governmental Authority having jurisdiction), whether
recorded or unrecorded, insofar as the same cover or relate to the leases and
lands described in Exhibit A-1;
 

--------------------------------------------------------------------------------


 
(c) all of Seller’s right, title and interest, including future income, in, to
and under or received from any production payments sales, purchase and
processing contracts and agreements, including the gas processing rights and
agreements associated with any gas processing plants, insofar as the same relate
to any and all wells described in Exhibit A-2, including, without limitation,
all permits, franchises, licenses, surface leases, servitudes, easements and
rights-of-way relating to such wells or gas plants;
 
(d) all of Seller’s right, title and interest in and to any rights which Seller
may have under indemnifications, warranties, and covenants under prior
conveyances affecting the interests sold, conveyed, transferred and assigned
herein;
 
(e) all of Seller’s right, title and interest in and to all petroleum and
hydrocarbons stored upon or produced from the leases, lands, and wells described
in Exhibits A-1 and A-2 or from any property pooled or unitized therewith which
are attributable to the leases, lands, and wells described in Exhibits A-1 and
A-2, pursuant to contract or otherwise;
 
(f) all of Seller’s right, title and interest in and to all contracts and
contractual rights relating to the leases, lands, and wells described in
Exhibits A-1 and A-2 and to the foregoing property to the extent valid and
subsisting;
 
(g) to the extent not prohibited by third party contracts, all of the files,
records and data relating to the leases, lands, and wells described in Exhibits
A-1 and A-2 and to the items described in subsections (a) through (f) above (the
“Records”), including, without limitation, title records (including abstracts of
title and title curative documents); contracts; correspondence; microfiche
lists; computer output; geological, geophysical and seismic records, plats,
surveys, maps, cross-sections, data, and interpretive reports; engineering
reports, whether produced by Seller’s personnel or outside consultants; and
production records, electric logs, cuttings, cores, core data, pressure data and
decline curves and graphical production curves, well files and all related
matters; provided, that Seller has rights to make and retain copies of such
Records as Seller may desire prior to the delivery of the Records to Purchaser
and access to the Records as Purchaser may have in its possession in the future;
and
 
(h) the benefit of and the right to enforce the covenants and warranties, if
any, which Seller is entitled to enforce with respect to the items described in
the preceding paragraphs (a) through (g) against Seller’s predecessors in title
thereto; and Purchaser and its successors, assigns and legal representatives
shall be substituted and fully subrogated, to the extent assignable, in and to
all covenants and warranties, if any, by Seller’s predecessors in title, with
full subrogation of all rights accruing under the statutes of limitation or
prescription.
 

--------------------------------------------------------------------------------


 
Excluded Properties. The Properties do not include, and there is hereby
expressly excepted and reserved to Seller (collectively the “Excluded
Properties”): (A) all of Seller’s minute books, financial records, and other
business records that relate to Seller’s business generally (excluding the
ownership and operation of the Properties); (B) all trade credits, all accounts,
receivables and all other proceeds, income or revenues attributable to the
Properties with respect to any period of time prior to the Effective Time; (C)
all claims and causes of action of Seller arising under or with respect to any
contracts and agreements that are attributable to periods of time prior to the
Effective Time (including claims for adjustments or refunds); (D) all rights and
interests of Seller under any policy or agreement of insurance or indemnity,
under any bond or to any insurance or condemnation proceeds or awards arising,
in each case, from acts, omissions or events, or damage to or destruction of
property prior to the Effective Time; (E) all oil, gas and other hydrocarbons
produced and sold from the Properties with respect to all periods prior to the
Effective Time; (F) all claims of Seller for refunds of or loss carry forwards
with respect to production or any other taxes attributable to any period prior
to the Effective Time, income or franchise taxes or any taxes attributable to
the Excluded Properties; (G) all of Seller’s proprietary computer software,
patents, trade secrets, copyrights, names, trademarks, logos and other
intellectual property; (H) all documents and instruments of Seller that may be
protected by an attorney-client privilege; (I) all audit rights arising under
any of the contracts and agreements or otherwise with respect to any period
prior to the Effective Time or to any of the Excluded Properties; (J) documents
prepared or received by Seller with respect to lists of prospective purchasers
for such transactions compiled by Seller, correspondence between or among
Seller, its representatives, and any prospective purchaser other than Purchaser
and correspondence between Seller or any of its respective representatives with
respect to any of such prospective purchaser other than Purchaser, the
prospective purchasers, or the transactions contemplated in that certain
PURCHASE AND SALE AGREEMENT (a copy of which may be obtained from Purchaser at
the above referenced address) dated the ____ day of August, 2007 by and between
Seller and Purchaser (the “Purchase Agreement”); (K) all of Seller’s employee
benefit plans, including all rights, obligations and assets related thereto; and
(L) all of Seller’s rights and obligations under accounting and human resources
outsource contracts.
 
Purchaser shall not be responsible for, and Seller expressly retains, all
liabilities related to the Excluded Properties, whether such liabilities arise
before or after the Effective Time. It is understood that certain of the
Excluded Properties may not be embraced by the term “Properties”. The fact that
certain properties, rights and interests have been expressly excluded is not
intended to suggest that had they not been excluded they would have constituted
Properties and shall not be used to interpret the meaning of any word or phrase
used in describing the Properties.
 
TO HAVE AND TO HOLD the Properties unto Purchaser and its successors and assigns
forever, and, and this Assignment is made with full rights of substitution and
subrogation of Purchaser in and to all indemnifications, covenants, and
warranties by others heretofore given or made with respect to the Properties,
subject to the following terms and conditions:
 

--------------------------------------------------------------------------------


 
1. Special Warranty of Title. Except with respect to matters to which this
Assignment is made subject, Seller does hereby bind itself and its successors
and assigns to WARRANT AND FOREVER DEFEND the interests in and to the Properties
as set forth on Exhibits A-1 and A-2 against every person whomsoever lawfully
claiming the same or any part thereof by, through, or under Seller, but not
otherwise, and does otherwise bind itself and its successors and assigns to
WARRANT AND FOREVER DEFEND all and singular title to the Properties unto
Purchaser, its successors and assigns, against every person whomsoever lawfully
claiming the same or any part thereof by, through or under Seller, but not
otherwise, as follows:
 
(i) Seller is entitled to receive (free and clear of all royalties, overriding
royalties, non-participating royalties, net profits interests, production
payments, or other burdens on or measured by production of hydrocarbons) not
less than the interest shown in Exhibit A-2 (the decimal interest shown in the
column in such Exhibit with the caption, “NRI”) of all hydrocarbons produced,
saved, and marketed from the applicable Property and of all hydrocarbons
produced, saved and marketed from any unit of which the Property is a part and
allocated to such Property, all without reduction, suspension, or termination of
the interests in the relevant Property or Seller’s right to gross or net
proceeds from the relevant Property throughout the duration of such Property,
except as stated in Exhibit A-2;
 
(ii) Seller is obligated to bear a percentage of the costs and expenses relating
to the maintenance and development of, and operations relating to, the
applicable Property and wells associated with the Property not greater than the
working or expense-bearing interest shown in Exhibit A-2 (the decimal interest
shown in the column in such Exhibit with the caption, “WI”) without increase of
the working interest in the relevant Property throughout the duration of such
Property, except as stated in Exhibit A-2; and
 
(iii) the Properties are free and clear (except for Permitted Encumbrances, as
such term is defined in the Purchase Agreement) of liens, encumbrances,
obligations, or defects which arise as a result of actions taken (or effective)
or omitted at or prior to the Effective Time, and (A) are otherwise subject only
to contractually binding arrangements which are conventional, which are
customarily experienced in the oil and gas industry, and (B) are not subject to
any matters which will result in a breach of any representation or warranty of
Seller made in this Assignment or to be contained in any documents to be
delivered by Seller and connected with this Assignment.
 

--------------------------------------------------------------------------------


 
2. DISCLAIMER. THE SPECIAL WARRANTY OF SELLER CONTAINED IN SECTION 1 ABOVE IS
EXCLUSIVE AND IS IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, AND, WITHOUT LIMITATION ON THE SPECIAL WARRANTY
CONTAINED IN SECTION 1 ABOVE, SELLER EXPRESSLY DISCLAIMS, AND PURCHASER HEREBY
EXPRESSLY WAIVES ANY RIGHT OR CAUSE OF ACTION ARISING FROM OR RELATING TO, ANY
AND ALL OTHER REPRESENTATIONS AND WARRANTIES. WITHOUT LIMITATION OF THE
FOREGOING, EXCEPT FOR THE SPECIAL WARRANTY CONTAINED IN SECTION 1 ABOVE, THE
PROPERTIES SHALL BE CONVEYED PURSUANT HERETO WITHOUT ANY WARRANTY OR
REPRESENTATION WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, RELATING TO THE
CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO
THE MODELS OR SAMPLES OF MATERIALS OR MERCHANTABILITY OF ANY EQUIPMENT FOR ITS
FITNESS FOR ANY PURPOSE. SUBJECT TO THE TERMS OF THE PURCHASE AGREEMENT,
PURCHASER HAS INSPECTED, OR WAIVED ITS RIGHT TO INSPECT, THE PROPERTIES FOR ALL
PURPOSES AND SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION,
BOTH SURFACE AND SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS
SPECIFICALLY RELATED TO THE PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS
SUBSTANCES, SOLID WASTES, ASBESTOS AND OTHER MAN MADE MATERIAL FIBERS, OR
NATURALLY OCCURRING RADIOACTIVE MATERIALS (COLLECTIVELY, “HAZARDOUS WASTES”).
PURCHASER IS RELYING UPON ITS OWN INSPECTION OF THE PROPERTIES, AND PURCHASER,
SUBJECT TO THE TERMS OF THE PURCHASE AGREEMENT, HEREBY ACCEPTS ALL OF THE SAME
IN THEIR “AS IS, WHERE IS” CONDITION. SELLER DISCLAIMS ALL LIABILITY ARISING IN
CONNECTION WITH THE PRESENCE OF ANY HAZARDOUS WASTES ON THE PROPERTIES. IN
ADDITION, SELLER AND ITS REPRESENTATIVES MAKE NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, INFORMATION
OR MATERIALS HERETOFORE OR HEREAFTER FURNISHED PURCHASER IN CONNECTION WITH THE
PROPERTIES OR AS TO THE QUALITY OR QUANTITY OF OIL, GAS AND OTHER HYDROCARBON
RESERVES (IF ANY) ATTRIBUTABLE TO THE PROPERTIES OR THE ABILITY OF THE
PROPERTIES TO PRODUCE OIL, GAS AND OTHER HYDROCARBONS. ANY AND ALL SUCH DATA,
INFORMATION AND OTHER MATERIALS FURNISHED BY SELLER AND ITS REPRESENTATIVES WAS
PROVIDED TO PURCHASER AS A CONVENIENCE AND ANY RELIANCE ON OR USE OF THE SAME
HAS BEEN AND SHALL BE AT PURCHASER’S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED
BY LAW.
 
3. Agreements. This Assignment is made subject to and shall be burdened by the
terms, covenants and conditions contained in any contracts, agreements and
instruments affecting the Properties; and at and after the Effective Time, with
respect to the contracts, agreements, and instruments that are described on
Exhibit A-3 attached hereto, Purchaser agrees to be bound by, assume the
obligations and rights arising under, and, from and after the Effective Time,
perform all of the terms, covenants and conditions contained therein to which
Seller is presently a party.
 
4. Compliance With Laws: This Assignment is made subject to all applicable laws,
statutes, ordinances, permits, decrees, orders, judgments, rules and regulations
which are promulgated, issued or enacted by a governmental entity having
appropriate jurisdiction, and Purchaser shall comply with the same from and
after the date of this Assignment.
 
5. Successors and Assigns. The terms, covenants and conditions contained in this
Assignment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, and legal representatives.
 
6. Covenants Running with the Land. The terms, covenants and conditions hereof
shall be covenants running with the land and with each subsequent sale,
conveyance, transfer or assignment of the Properties, or any part thereof.
 

--------------------------------------------------------------------------------


 
7. Purchase Agreement. This Assignment is made in accordance with and is subject
to the terms, covenants and conditions contained in the Purchase Agreement.
Seller and Purchaser acknowledge and agree that in the event of any conflict or
inconsistency between the terms and provisions of the Purchase Agreement and the
terms and provisions of this Assignment, the terms and provisions of the
Purchase Agreement shall control.
 
8. Further Assurances. Seller and Purchaser agree to deliver or cause to be
delivered to each other any additional instrument that the other party may
reasonably request for the purpose of carrying out the intent of this
Assignment. Seller shall execute, acknowledge and deliver all such further
conveyances, transfer orders, division orders, notices, assumptions, releases
and acquittances, and such other instruments, and shall take such further
actions as may be necessary or appropriate to assure fully to Purchaser, its
successors, assigns, and legal representatives, the conveyance of all of the
Properties intended to be conveyed to Purchaser by the parties hereto.
 
9. No Rights Created in Third Parties. The references herein to liens,
encumbrances, burdens, defects and other matters are for the purpose of defining
the nature and extent of Seller’s warranty and shall not be deemed to ratify or
create any rights in third parties. Except as otherwise provided herein, the
terms and conditions of this Assignment shall inure to the benefit of, and be
binding upon, the respective successors, assigns, and legal representatives of
the parties hereto. Neither this Assignment nor any other agreement contemplated
hereby shall be deemed to confer upon any person not a party hereto or thereto
any rights or remedies hereunder or thereunder.
 
10. Counterparts; Exhibits. This Assignment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All Exhibits attached
hereto are an integral part of this Assignment and are hereby made a part of
this Assignment and incorporated herein by this reference. Any reference to this
Assignment includes such Exhibits.
 
11. Recording. Purchaser shall, at its own expense, record or cause to be
recorded this Assignment in the county or counties in which the Properties are
located.
 
12. Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICT
OF LAW RULES THAT WOULD DIRECT APPLICATION OF THE LAWS OF ANOTHER JURISDICTION,
EXCEPT TO THE EXTENT THAT IT IS MANDATORY THAT THE LAW OF SOME OTHER
JURISDICTION, WHEREIN ANY OF THE PROPERTIES ARE LOCATED, SHALL APPLY.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Assignment is executed on the day and year first
referenced above, but effective as of the Effective Time.
 

  SELLER:            PRIME NATURAL RESOURCES, INC.            By:       Printed
Name:      Title:               PURCHASER:           ICF ENERGY CORPORATION     
      By:        John I. Folnovic,     President and CEO

 
STATE OF TEXAS
 
COUNTY OF HARRIS
 
BEFORE ME, on this _____________ day of ______________________, 2007, appeared
________________________, to me personally known, who, being by me duly sworn
did say that he is the ____________________of PRIME NATURAL RESOURCES, INC., a
Texas corporation, and that said instrument was signed on behalf of said
corporation by authority of its Board of Directors and such person acknowledged
said instrument to be the free act and deed of said corporation.
 
Given under my hand and seal of office the day and year last above written.
 

  Notary Public for the State of Texas Printed Name   

My commission expires:    

 

--------------------------------------------------------------------------------



STATE OF TEXAS
 
COUNTY OF HARRIS
 
BEFORE ME, on this _____________ day of ______________________, 2007, appeared
John I. Folnovic, to me personally known, who, being by me duly sworn did say
that he is the President and CEO of ICF ENERGY CORPORATION, a Texas corporation,
and that said instrument was signed on behalf of said corporation by authority
of its Board of Directors and such person acknowledged said instrument to be the
free act and deed of said corporation.
 
Given under my hand and seal of office the day and year last above written.
 

  Notary Public for the State of Texas Printed Name  

My commission expires:    

 

--------------------------------------------------------------------------------


 
EXHIBIT A-1
 
LEASE SCHEDULE
 
Oil and Gas Leases and Minerals
Lessor
Lessee
Lease Date
Recording
Information
       
Eugenia T. Whitlock Trust
Roger A Soape Inc
03/20/00
00 018426
Cornelia H. Decker , et al
Roger A Soape Inc
03/20/00
00 021735
Sylvia A. Woodruff
Roger A Soape Inc
03/02/00
00 013450
Billie Glenn Cornman
Roger A Soape Inc
03/02/00
00 015575
Vera Carmel Brown
Roger A Soape Inc
03/02/00
00 015576
Ernest E. Freeman, et ux
Roger A Soape Inc
03/02/00
00 015577
J. H. Rayburn Jr, et al
Roger A Soape Inc
02/17/00
00 013453
Mary L. Chase
Roger A Soape Inc
02/24/00
00 024490
J. H. Rayburn, Jr.
Roger A Soape Inc
02/17/00
00 018427
Jack S. Josey
Roger A Soape Inc
07/25/00
00 044259
J. Shelby Bryan
Roger A Soape Inc
07/28/00
00 044258
Josephine S Masterson
Roger A Soape Inc
09/18/00
01 036412
Kay C. Foster
Roger A Soape Inc
02/05/00
00 013451
Marjorie Persson, et al
Roger A Soape Inc
02/06/00
00 013452
Michael M. Martin
Roger A Soape Inc
03/17/00
00 018428
William Polk Martin
Roger A Soape Inc
03/17/00
00 018429
Thomas Masterson, III, et al
Roger A Soape Inc
07/17/00
00 033346
Peter M. Turnbull
Roger A Soape Inc
07/11/00
00 039724
Gloria C. Wilburn
Roger A Soape Inc
08/10/00
00 039725
Lynne Fisher Echegaray
Roger A Soape Inc
08/15/00
00 044257
Betsy Schwarz Vaughan, et al
Roger A Soape Inc
08/26/00
00 046881
Compass Bank Trustee
Prime Natural Resources Inc
12/20/00
01 037779
Mary Nell Enlow Boyd
Roger A Soape Inc
03/01/03
03 017685
Robert M. Davant Jr., et al
Roger A Soape Inc
06/23/00
00 033342
Elizabeth L. Howe
Roger A Soape Inc
07/01/00
00 033343
Amelia Ann Sundberg
Roger A Soape Inc
07/01/00
00 033344
Valerie L. Hundley
Roger A Soape Inc
07/01/00
00 033345
Mary L. Crecy
Prime Natural Resources Inc
02/01/02
02 025904
James T. Little
Prime Natural Resources Inc
02/03/02
02 025905
Mary Lou Eckerdt
Prime Natural Resources Inc
02/02/02
02 025906
Betty Lou Patterson
Prime Natural Resources Inc
02/04/02
02 025907
John W. Berry Jr
Prime Natural Resources Inc
02/04/02
02 025908
Robert Little
Prime Natural Resources Inc
02/04/02
02 025909
Lewis B. Demille
Prime Natural Resources Inc
02/04/02
02 025910

 

--------------------------------------------------------------------------------


 
Norma Lathrop
Prime Natural Resources Inc
02/04/02
02 019489
James F. Lathrop, Jr.
Prime Natural Resources Inc
02/04/02
02 019490
Holy Comforter Episcopal
Prime Natural Resources Inc
02/05/02
02 019492
Anne H Mealey
Prime Natural Resources Inc
02/04/02
02 019493
Louise A. Miller
Prime Natural Resources Inc
02/04/02
02 019494
George Loe
Prime Natural Resources Inc
02/04/02
02 029006
Laura Ruth Haynie
Prime Natural Resources Inc
02/04/02
02 033083
Paris Eugene Smith
Prime Natural Resources Inc
06/03/02
02 033084
Sarah Janin Wilson Zerr
Prime Natural Resources Inc
06/03/02
02 039347
K. Wortham Smith
Prime Natural Resources Inc
06/03/02
02 043286
Floyd Fiser, Jr.
Prime Natural Resources Inc
10/23/02
03 003092
Corinne Laurie Brierley
Prime Natural Resources Inc
10/23/02
03 003091
Fern Fletcher
Prime Natural Resources Inc
02/21/03
03 022644
Shirley W. Fiser, et al
Prime Natural Resources Inc
10/23/02
03 026623
Herman Bell, et ux
Prime Natural Resources Inc
03/07/02
02 019491
Jimmy Phillips, Jr.
Prime Natural Resources Inc
03/04/02
02 019495
Michael Phillips
Prime Natural Resources Inc
03/04/02
02 019496
Arthur Ray Clark, Sr., et ux
Prime Natural Resources Inc
03/09/02
02 029005
Peggy Gupton Boone
Prime Natural Resources Inc
03/21/02
02-029001
Dolores Gupton Rader
Prime Natural Resources Inc
03/21/02
02-029002
Kirby W. Gupton
Prime Natural Resources Inc
03/06/02
02 029003
Denise Gupton Ingram
Prime Natural Resources Inc
03/18/02
02 029004
Earnestine Grise Randon
Prime Natural Resources Inc
03/09/02
02-029000
Devon Energy Production Co.
Prime Natural Resources Inc
04/29/02
02 049386
Anthony Alexander, Sr.
Prime Natural Resources Inc
04/24/02
02 031957
Josephine Masterson
Prime Natural Resources Inc
04/23/02
02 039348
Jack S. Josey
Prime Natural Resources Inc
05/03/02
02 039349
J. Shelby Bryan
Prime Natural Resources Inc
06/14/02
02 055294
Eugenia T. Whitlock Trust
Prime Natural Resources Inc
04/22/02
03 010299
Ethel F. Graham, Indep. Exec.
Prime Natural Resources Inc
11/15/03
03 078513
Devon Energy Production Co.
Prime Natural Resources Inc
04/02/03
03 023650



Fee Mineral Tract
All of Prime Natural Resources, Inc. interest in 316.85 acres, more or less out
of the S. F. Austin League No. 48. being the same lands conveyed to Prime
Natural Resources, Inc. by Mineral and Royalty Deed from Roger A. Soape, Inc.
dated July 18, 2003, recorded as Document No. 03 046145 of the Official Records
of Brazoria County, Texas.

 

--------------------------------------------------------------------------------


 
Units

 
O’Leary Unit No. 1
662 acres of land, more or less, out of the Stephen F. Austin League No. 48,
A-26 and the George Harrison Survey, A-73, Brazoria County, Texas, described in
that certain Designation of Unit (O’Leary Gas Unit) filed June 13, 2003,
recorded under Clerk’s File No. 03-035767, as amended by documents recorded
under Clerk’s File Nos. 03-046147 and 2004020014 of the Official Records of
Brazoria County, Texas.
   
Devon Fee Gas Unit
401.85 acres, more or less, out of the Stephen F. Austin League No. 48, A-26,
Brazoria County, Texas, being the Devon Fee Gas Unit as described in that
certain designation of Unit dated April 28, 2004, recorded at Entry 2004024815,
in the Official Records of Brazoria County, Texas.

 

--------------------------------------------------------------------------------


 
EXHIBIT A-2
 
WELLS
 
Well
API Well No.
Working Interest
Net Revenue Interest
O’Leary Unit No. 1
42-039-32803
40.6700%
29.0120%
Devon Fee No. 1
42-039-32823
75.0000%
60.4500%*
 
Includes fee minerals




--------------------------------------------------------------------------------


 
EXHIBIT A-3
 
CONTRACTS
 
DEVON FEE NO. 1
 

 
1.
Gas Transportation Agreement dated August 1, 2007, between Sweeny Gathering,
L.P.. and Prime Natural Resources, Inc.




 
2.
Participation Agreement dated October 1, 2003 between Burk Davis Gulf Coast and
Prime Natural Resources, Inc.




 
3.
Joint Operating Agreement dated October 1, 2003 between Davis Gulf Coast and
Prime Natural Resources, Inc.




 
4.
Crude Oil Sales Contract dated May 24, 2004 between Cokinos Oil Company and
Prime Natural Resources, Inc.




 
5.
Gas Sales Contract dated May 24, 2004 between Prime Natural Resources, Inc. and
Cokinos Oil Company

 
O’LEARY GAS UNIT



 
1.
Crude Oil Sales Contract dated June 25, 2007 between Cokinos Oil Company and
Prime Natural Resources, Inc.




 
2.
Joint Operating Agreement dated February 14, 2003 between Davis Gulf Coast and
Prime Natural Resources, Inc.




 
3.
Letter Agreement dated May 2, 2003 between Davis Gulf Coast and Prime Natural
Resources, Inc.




 
4.
Letter Agreement dated March 13, 2003 between Davis Gulf Coast and Prime Natural
Resources, Inc.




 
5.
Letter of Intent dated February 10, 2003 between Davis Gulf Coast and Prime
Natural Resources, Inc.




 
6.
Sales Letter dated May 1, 2003 between Hilcorp and Prime Natural Resources, Inc.



PROSPECTS



 
7.
Letter Agreement dated May 1, 2003 between Hilcorp and Prime Natural Resources,
Inc.




--------------------------------------------------------------------------------




EXPLORATION OPPORTUNITIES IN THE OLD OCEAN FIELD
 
The following interests are described by and reserved in that certain
Assignment, Conveyance and Bill of Sale, dated effective March 1, 2003 between
Prime Natural Resources, Inc., as Assignor, and Hilcorp Energy I, L. P., as
Assignee, filed for record and recorded May 13, 2003 in the Official Records of
Brazoria County, Texas and filed for record on June 12, 2003 in the Official
Records of Matagorda County, Texas,
 
South Sweeny Prospect
The interests described in Exhibit A-4 of the above described Assignment. This
interest is limited to the depths below the F-21 Sand and Prime Natural
Resources, Inc. is obligated to P & A the Old Ocean Unit 238 well.
   

Old Ocean Unit 240 Prospect Offset
The interests described in Exhibit A-6 of the above described Assignment
   

Old Ocean Unit 235 Prospect (F-24 Sand)
The interests described in Exhibit A-7-I of the above described Assignment




--------------------------------------------------------------------------------


 